Name: Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  maritime and inland waterway transport;  transport policy
 Date Published: 2008-09-30

 30.9.2008 EN Official Journal of the European Union L 260/13 DIRECTIVE 2008/68/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 24 September 2008 on the inland transport of dangerous goods (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The transport of dangerous goods by road, rail or inland waterway presents a considerable risk of accidents. Measures should therefore be taken to ensure that such transport is carried out under the best possible conditions of safety. (2) Uniform rules concerning the transport of dangerous goods by road and by rail were established by Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (3) and Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail (4) respectively. (3) In order to set up a common regime covering all aspects of the inland transport of dangerous goods, Directives 94/55/EC and 96/49/EC should be replaced with a single Directive which also lays down provisions in relation to inland waterways. (4) The majority of Member States are contracting parties to the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR), subject to the Regulations concerning the International Carriage of Dangerous Goods by Rail (RID) and, in so far as is relevant, contracting parties to the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (ADN). (5) The ADR, RID and ADN lay down uniform rules for the safe international transport of dangerous goods. Such rules should also be extended to national transport in order to harmonise across the Community the conditions under which dangerous goods are transported and to ensure the proper functioning of the common transport market. (6) This Directive should not apply to the transport of dangerous goods in certain exceptional circumstances linked to the nature of the vehicles or vessels involved, or to the limited nature of the transport undertaken. (7) Nor should the provisions of this Directive apply to the transport of dangerous goods under the direct and physical responsibility or supervision of the armed forces. The transport of dangerous goods carried out by commercial contractors working for the armed forces should, however, fall within the scope of this Directive unless the contractual duties are carried out under the direct and physical responsibility or supervision of the armed forces. (8) A Member State that has no railway system, and no immediate prospect of having one, would be under a disproportionate and pointless obligation if it had to transpose and implement the provisions of this Directive in respect of rail transport. Such a Member State should, for as long as it has no railway system, therefore be exempted from the obligation to transpose and implement this Directive in relation to rail transport. (9) Each Member State should retain the right to exempt from the application of this Directive the transport of dangerous goods by inland waterway if the inland waterways in its territory are not linked, by inland waterway, to the waterways of other Member States, or if no dangerous goods are transported on them. (10) Without prejudice to Community law, and the provisions of Annex I, Section I.1 (1.9), Annex II, Section II.1 (1.9) and Annex III, Section III.1 (1.9), Member States should retain the right, on grounds of transport safety, to maintain or adopt provisions in areas not covered by this Directive. Those provisions should be clear and specific. (11) Each Member State should retain the right to regulate or prohibit the transport of dangerous goods within its territory, on grounds other than safety, such as grounds of national security or environmental protection. (12) The use of means of transport registered in third countries should be allowed for the international transport of dangerous goods within the territories of the Member States, subject to compliance with the relevant provisions of the ADR, RID or ADN and of this Directive. (13) Each Member State should retain the right to apply more stringent rules to national transport operations performed using means of transport registered or put into circulation within its territory. (14) The harmonisation of the conditions applicable to the national transport of dangerous goods should not prevent specific national circumstances from being taken into account. This Directive should therefore permit Member States to grant certain derogations under certain specified conditions. Such derogations should be listed in this Directive as national derogations. (15) In order to address unusual and exceptional situations, Member States should have the right to grant individual authorisations allowing the transport of dangerous goods within their territory which would otherwise be prohibited by this Directive. (16) In view of the level of investment required in this sector, Member States should be permitted to retain on a temporary basis certain specific national provisions concerning the construction requirements relating to means of transport and equipment and concerning transport through the Channel Tunnel. Member States should also be permitted to maintain and adopt provisions for the transport of dangerous goods by rail between Member States and States which are contracting parties to the Organisation for Cooperation of Railways (OSJD) until the rules set out in Annex II to the Agreement on International Goods Transport by Rail (SMGS) and the provisions of Annex II, Section II.1, to this Directive, and thereby the RID, have been harmonised. Within 10 years of the entry into force of this Directive, the Commission should assess the consequences of these provisions and, if necessary, submit appropriate proposals. Such provisions should be listed in this Directive as additional transitional provisions. (17) It is necessary to be able to adapt rapidly the Annexes to this Directive to scientific and technical progress, including the development of new technologies for tracking and tracing, in particular to take account of new provisions incorporated into the ADR, RID and ADN. Amendments to the ADR, RID and ADN and the corresponding adaptations to the Annexes should enter into force simultaneously. The Commission should provide Member States with financial support, as appropriate, for the translation of the ADR, RID and ADN and any amendments thereto into their official languages. (18) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (19) In particular, the Commission should be empowered to adapt the Annexes to this Directive to scientific and technical progress. Since those measures are of general scope and are designed to amend non-essential elements of this Directive, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (20) The Commission should also be able to revise the lists of national derogations and to decide upon the application and implementation of emergency measures in the event of an accident or incident. (21) On grounds of efficiency, the normal time limits for the regulatory procedure with scrutiny should be curtailed for the adoption of adaptations to the Annexes to scientific and technical progress. (22) Since the objectives of this Directive, namely to ensure the uniform application of harmonised safety rules throughout the Community and a high level of safety in national and international transport operations, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of this Directive, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve those objectives. (23) The provisions of this Directive are without prejudice to the commitment entered into by the Community and its Member States, in accordance with the goals set at the United Nations Conference on Environment and Development (UNCED) in Rio de Janeiro in June 1992, to strive for the harmonisation of systems for the classification of dangerous substances. (24) The provisions of this Directive are without prejudice to the Community legislation governing the safety conditions under which biological agents and genetically modified organisms, regulated under Council Directive 90/219/EEC of 23 April 1990 on the contained use of genetically modified micro-organisms (6), Directive 2001/18/EC of the European Parliament and of the Council of 12 March 2001 on the deliberate release into the environment of genetically modified organisms (7) and Directive 2000/54/EC of the European Parliament and of the Council of 18 September 2000 on the protection of workers from risks related to exposure to biological agents at work (8), should be transported. (25) The provisions of this Directive are without prejudice to the application of other Community provisions in the fields of occupational safety and health and environmental protection. They are, in particular, without prejudice to the framework Directive on occupational safety and health, Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (9), and its subsidiary directives. (26) Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels (10) provides that vessels carrying a certificate issued pursuant to the Regulation for the transport of dangerous substances on the Rhine (ADNR) may carry dangerous goods throughout the territory of the Community under the conditions stated in that certificate. As a consequence of the adoption of this Directive, Directive 2006/87/EC should be amended in order to delete that provision. (27) A transitional period of up to two years should be allowed for the application of the provisions of this Directive to the transport of dangerous goods by inland waterway so as to allow sufficient time for the adaptation of national provisions, the establishment of legal frameworks and the training of personnel. A general transitional period of five years should be granted in respect of all ship and personnel certificates issued before or during the transitional period for the application of the provisions of this Directive to the transport of dangerous goods by inland waterway, unless a shorter period of validity is indicated in the certificate. (28) Directives 94/55/EC and 96/49/EC should therefore be repealed. In the interests of clarity and coherence, it is also necessary to repeal Council Directive 96/35/EC of 3 June 1996 on the appointment and vocational qualification of safety advisers for the transport of dangerous goods by road, rail and inland waterway (11), Directive 2000/18/EC of the European Parliament and of the Council of 17 April 2000 on minimum examination requirements for safety advisers for the transport of dangerous goods by road, rail or inland waterway (12), Commission Decision 2005/263/EC of 4 March 2005 authorising Member States to adopt certain derogations pursuant to Directive 94/55/EC with regard to the transport of dangerous goods by road (13), and Commission Decision 2005/180/EC of 4 March 2005 authorising Member States to adopt certain derogations pursuant to Council Directive 96/49/EC with regard to the transport of dangerous goods by rail (14). (29) In accordance with point 34 of the Interinstitutional Agreement on better law-making (15), Member States are encouraged to draw up, for themselves and in the interest of the Community, their own tables, illustrating, as far as possible, the correlation between this Directive and the transposition measures, and to make them public, HAVE ADOPTED THIS DIRECTIVE: Article 1 Scope 1. This Directive shall apply to the transport of dangerous goods by road, by rail or by inland waterway within or between Member States, including the activities of loading and unloading, the transfer to or from another mode of transport and the stops necessitated by the circumstances of the transport. It shall not apply to the transport of dangerous goods: (a) by vehicles, wagons or vessels belonging to or under the responsibility of the armed forces; (b) by seagoing vessels on maritime waterways forming part of inland waterways; (c) by ferries only crossing an inland waterway or harbour; or (d) wholly performed within the perimeter of an enclosed area. 2. Annex II, Section II.1, shall not apply to Member States that do not have a railway system, for as long as no such system is established within their territory. 3. Within one year of the entry into force of this Directive, Member States may decide not to apply Annex III, Section III.1, for one of the following reasons: (a) they have no inland waterways; (b) their inland waterways are not linked, by inland waterway, to the waterways of other Member States; or (c) no dangerous goods are transported on their inland waterways. If a Member State decides not to apply the provisions of Annex III, Section III.1, it shall notify that decision to the Commission, which shall inform the other Member States. 4. Member States may lay down specific safety requirements for the national and international transport of dangerous goods within their territory as regards: (a) the transport of dangerous goods by vehicles, wagons or inland waterway vessels not covered by this Directive; (b) where justified, the use of prescribed routes including the use of prescribed modes of transport; (c) special rules for the transport of dangerous goods in passenger trains. They shall inform the Commission of such provisions and their justifications. The Commission shall inform the other Member States accordingly. 5. Member States may regulate or prohibit, strictly for reasons other than safety during transport, the transport of dangerous goods within their territory. Article 2 Definitions For the purposes of this Directive: 1. ADR shall mean the European Agreement concerning the International Carriage of Dangerous Goods by Road, concluded at Geneva on 30 September 1957, as amended; 2. RID shall mean the Regulations concerning the International Carriage of Dangerous Goods by Rail, appearing as Appendix C to the Convention concerning International Carriage by Rail (COTIF) concluded at Vilnius on 3 June 1999, as amended; 3. ADN shall mean the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways, concluded at Geneva on 26 May 2000, as amended; 4. vehicle shall mean any motor vehicle intended for use on the road, having at least four wheels and a maximum design speed exceeding 25 km/h, and any trailer, with the exception of vehicles which run on rails, mobile machinery and agricultural and forestry tractors that do not travel at a speed exceeding 40 km/h when transporting dangerous goods; 5. wagon shall mean any rail vehicle without its own means of propulsion that runs on its own wheels on railway tracks and is used for the carriage of goods; 6. vessel shall mean any inland waterway or seagoing vessel. Article 3 General provisions 1. Without prejudice to Article 6, dangerous goods shall not be transported in so far as this is prohibited by Annex I, Section I.1, Annex II, Section II.1, or Annex III, Section III.1. 2. Without prejudice to the general rules on market access or the rules generally applicable to the transport of goods, the transport of dangerous goods shall be authorised, subject to compliance with the conditions laid down in Annex I, Section I.1, Annex II, Section II.1, and Annex III, Section III.1. Article 4 Third countries The transport of dangerous goods between Member States and third countries shall be authorised in so far as it complies with the requirements of the ADR, RID or ADN, unless otherwise indicated in the Annexes. Article 5 Restrictions on grounds of transport safety 1. Member States may on grounds of transport safety apply more stringent provisions, with the exception of construction requirements, concerning the national transport of dangerous goods by vehicles, wagons and inland waterway vessels registered or put into circulation within their territory. 2. If, in the event of an accident or incident within its territory, a Member State considers that the safety provisions applicable have been found to be insufficient to limit the hazards involved in transport operations and if there is an urgent need to take action, that Member State shall, at the planning stage, notify the Commission of the measures which it proposes to take. Acting in accordance with the procedure referred to in Article 9(2), the Commission shall decide whether to authorise the implementation of the measures in question and the duration of that authorisation. Article 6 Derogations 1. Member States may authorise the use of languages other than those provided for in the Annexes for transport operations performed within their territories. 2. (a) Provided that safety is not compromised, Member States may request derogations from Annex I, Section I.1, Annex II, Section II.1, and Annex III, Section III.1, for the transport within their territories of small quantities of certain dangerous goods, with the exception of substances having a medium or high level of radioactivity, provided that the conditions for such transport are no more stringent than the conditions set out in those Annexes. (b) Provided that safety is not compromised, Member States may also request derogations from Annex I, Section I.1, Annex II, Section II.1, and Annex III, Section III.1, for the transport of dangerous goods within their territory in the case of: (i) local transport over short distances; or (ii) local transport by rail on particular designated routes, forming part of a defined industrial process and being closely controlled under clearly specified conditions. The Commission shall examine in each case whether the conditions laid down in subparagraphs (a) and (b) have been met and shall decide, in accordance with the procedure referred to in Article 9(2), whether to authorise the derogation and to add it to the list of national derogations set out in Annex I, Section I.3, Annex II, Section II.3, or Annex III, Section III.3. 3. Derogations under paragraph 2 shall be valid for a period not exceeding six years from the date of authorisation, such period to be fixed in the authorisation decision. As regards the existing derogations set out in Annex I, Section I.3, Annex II, Section II.3, and Annex III, Section III.3, the date of authorisation shall be deemed to be 30 June 2009. Unless indicated otherwise, derogations shall be valid for a period of six years. Derogations shall be applied without discrimination. 4. If a Member State requests the extension of an authorisation for a derogation, the Commission shall review the derogation in question. If no amendment to Annex I, Section I.1, Annex II, Section II.1, or Annex III, Section III.1, affecting the subject matter of the derogation has been adopted, the Commission, acting in accordance with the procedure referred to in Article 9(2), shall renew the authorisation for a further period not exceeding six years from the date of authorisation, such period to be fixed in the authorisation decision. If an amendment to Annex I, Section I.1, Annex II, Section II.1, or Annex III, Section III.1, affecting the subject matter of the derogation has been adopted, the Commission, acting in accordance with the procedure referred to in Article 9(2), may: (a) declare the derogation obsolete and remove it from the relevant Annex; (b) limit the scope of the authorisation and amend the relevant Annex accordingly; (c) renew the authorisation for a further period not exceeding six years from the date of authorisation, such period to be fixed in the authorisation decision. 5. Every Member State may, exceptionally and provided that safety is not compromised, issue individual authorisations to carry out transport operations of dangerous goods within its territory which are prohibited by this Directive or to carry out such operations under conditions different from those laid down in this Directive, provided that those transport operations are clearly defined and limited in time. Article 7 Transitional provisions 1. Within their respective territories, Member States may maintain the provisions listed in Annex I, Section I.2, Annex II, Section II.2, and Annex III, Section III.2. Member States which maintain such provisions shall inform the Commission thereof. The Commission shall inform the other Member States. 2. Without prejudice to Article 1(3), Member States may choose not to apply the provisions of Annex III, Section III.1, until, at the latest, 30 June 2011. In such a case, the Member State concerned shall, in respect of inland waterways, continue to apply the provisions of Directives 96/35/EC and 2000/18/EC applicable on 30 June 2009. Article 8 Adaptations 1. The amendments necessary to adapt the Annexes to scientific and technical progress, including the use of technologies for tracking and tracing, in the fields covered by this Directive, in particular to take account of amendments to the ADR, RID and ADN, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9(3). 2. The Commission shall provide financial support, as appropriate, to the Member States for the translation of the ADR, RID and ADN and their modifications into their official language. Article 9 Committee procedure 1. The Commission shall be assisted by a committee on the transport of dangerous goods. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and (5)(b) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The time limits laid down in Article 5a(3)(c) and (4)(b) and (e) of Decision 1999/468/EC shall be set at one month, one month and two months respectively. Article 10 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2009 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 11 Amendment Article 6 of Directive 2006/87/EC is hereby deleted. Article 12 Repeals 1. Directives 94/55/EC, 96/49/EC, 96/35/EC and 2000/18/EC are hereby repealed as from 30 June 2009. Certificates issued pursuant to the provisions of the repealed Directives shall remain valid until their expiry dates. 2. Decisions 2005/263/EC and 2005/180/EC are hereby repealed. Article 13 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 14 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 24 September 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) OJ C 256, 27.10.2007, p. 44. (2) Opinion of the European Parliament of 5 September 2007 (OJ C 187 E, 24.7.2008, p. 148), Council Common Position of 7 April 2008 (OJ C 117 E, 14.5.2008, p. 1) and Position of the European Parliament of 19 June 2008 (not yet published in the Official Journal). (3) OJ L 319, 12.12.1994, p. 7. (4) OJ L 235, 17.9.1996, p. 25. (5) OJ L 184, 17.7.1999, p. 23. (6) OJ L 117, 8.5.1990, p. 1. (7) OJ L 106, 17.4.2001, p. 1. (8) OJ L 262, 17.10.2000, p. 21. (9) OJ L 183, 29.6.1989, p. 1. (10) OJ L 389, 30.12.2006, p. 1. (11) OJ L 145, 19.6.1996, p. 10. (12) OJ L 118, 19.5.2000, p. 41. (13) OJ L 85, 2.4.2005, p. 58. (14) OJ L 61, 8.3.2005, p. 41. (15) OJ C 321, 31.12.2003, p. 1. ANNEX I TRANSPORT BY ROAD I.1. ADR Annexes A and B to the ADR, as applicable with effect from 1 January 2009, it being understood that contracting party is replaced by Member State as appropriate. I.2. Additional transitional provisions 1. Member States may maintain derogations adopted on the basis of Article 4 of Directive 94/55/EC until 31 December 2010 or until Annex I, Section I.1, is amended to reflect the UN Recommendations on the Transport of Dangerous Goods referred to in that Article if this occurs earlier. 2. Within its territory each Member State may authorise the use of tanks and vehicles constructed before 1 January 1997 which do not comply with this Directive but were constructed in accordance with the national requirements in force on 31 December 1996, provided that such tanks and vehicles are maintained to the required safety levels. Tanks and vehicles constructed on or after 1 January 1997 which do not comply with this Directive but were constructed in accordance with the requirements of Directive 94/55/EC in force on the date of their construction may continue to be used for national transport. 3. Within its territory each Member State in which the ambient temperature is regularly lower than  20 °C may impose more stringent standards as regards the operating temperature of materials used for plastic packaging, tanks and their equipment intended for use in the national transport of dangerous goods by road until provisions on the appropriate reference temperatures for given climatic zones are incorporated into Annex I, Section I.1, to this Directive. 4. Within its territory each Member State may maintain national provisions other than those laid down in this Directive with regard to the reference temperature for the transport of liquefied gases or mixtures of liquefied gases, until provisions relating to appropriate reference temperatures for designated climatic areas are incorporated into European standards and referred to in Annex I, Section I.1, to this Directive. 5. Each Member State may, for transport operations performed by vehicles registered within its territory, maintain the provisions of its national legislation in force on 31 December 1996 relating to the display or placement of an emergency action code or hazard card in place of the hazard identification number laid down in Annex I, Section I.1, to this Directive. 6. Member States may maintain national restrictions on the transport of substances containing dioxins and furans applicable on 31 December 1996. I.3. National derogations Derogations for Member States for the transport of dangerous goods within their territory on the basis of Article 6(2) of this Directive. Numbering of derogations: RO-a/bi/bii-MS-nn RO = Road a/bi/bii = Article 6(2) a/bi/bii MS = Abbreviation of Member State nn = order number Based on Article 6(2)(a) of this Directive BE Belgium RO a BE 1 Subject: Class 1  Small quantities. Reference to Annex I, Section I.1, to this Directive: 1.1.3.6. Content of the Annex to the Directive: 1.1.3.6 limits to 20 kg the quantity of mining explosives which can be transported in an ordinary vehicle. Content of the national legislation: Operators of depots remote from supply points may be authorised to transport 25 kg of dynamite or powerful explosives and 300 detonators at the most in ordinary motor vehicles, subject to conditions to be set by the explosives service. Initial reference to the national legislation: Article 111 de larrÃ ªtÃ © royal 23 septembre 1958 sur les produits explosifs. Expiry date: 30 June 2015. RO a BE 2 Subject: Transport of uncleaned empty containers having contained products of different classes. Reference to Annex I, Section I.1, to this Directive: 5.4.1.1.6. Content of the national legislation: Indication on the transport document uncleaned empty packages having contained products of different classes. Initial reference to the national legislation: DÃ ©rogation 6-97. Comments: Derogation registered by the European Commission as No 21 (under Article 6(10) of Directive 94/55/EC). Expiry date: 30 June 2015. RO a BE 3 Subject: Adoption of RO a UK 4. Initial reference to the national legislation: Expiry date: 30 June 2015. DE Germany RO a DE 1 Subject: Mixed packing and mixed loading of car parts with classification 1.4G together with certain dangerous goods (n4). Reference to Annex I, Section I.1, to this Directive: 4.1.10 and 7.5.2.1. Content of the Annex to the Directive: Provisions on mixed packing and mixed loading. Content of the national legislation: UN 0431 and UN 0503 may be loaded together with certain dangerous goods (products related to car manufacturing) in certain amounts, listed in the exemption. The value 1 000 (comparable with 1.1.3.6.4) shall not be exceeded. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 28. Comments: The exemption is needed to provide fast delivery of safety car parts depending on local demand. Due to the wide product range storage of these products using local garages is not common. Expiry date: 30 June 2015. RO a DE 2 Subject: Exemption from the requirement to carry a transport document and a shippers declaration for certain quantities of dangerous goods as defined in 1.1.3.6 (n1). Reference to Annex I, Section I.1, to this Directive: 5.4.1.1.1 and 5.4.1.1.6. Content of the Annex to the Directive: contents of the transport document. Content of the national legislation: For all classes except Class 7: no transport document is needed if the quantity of the goods transported does not exceed the quantities given in 1.1.3.6. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 18. Comments: The information provided by the marking and labelling of packages is considered sufficient for national transport, as a transport document is not always appropriate where local distribution is involved. Derogation registered by the European Commission as No 22 (under Article 6(10) of Directive 94/55/EC). Expiry date: 30 June 2015. RO a DE 3 Subject: Transportation of measurement standards and fuel pumps (empty, non-cleaned). Reference to Annex I, Section I.1, to this Directive: Provisions for UN numbers 1202, 1203 and 1223. Content of the Annex to the Directive: Packaging, marking, documents, transport and handling instructions, instructions for vehicle crews. Content of the national legislation: Specification of applicable regulations and ancillary provisions for applying the derogation; up to 1 000 l: comparable with empty, non-cleaned packaging; above 1 000 l: Compliance with certain regulations for tanks; transportation empty and non-cleaned only. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 24. Comments: List No 7, 38, 38a. Expiry date: 30 June 2015. RO a DE 5 Subject: Combined packaging authorisation. Reference to Annex I, Section I.1, to this Directive: 4.1.10.4 MP2. Content of the Annex to the Directive: Prohibition of combined packaging. Content of the national legislation: Classes 1.4S, 2, 3 and 6.1; authorisation of combined packaging of objects in Class 1.4S (cartridges for small weapons), aerosols (Class 2) and cleaning and treatment materials in Classes 3 and 6.1 (UN numbers listed) as sets to be sold in combined packaging in packaging group II and in small quantities. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 21. Comments: List No 30*, 30a, 30b, 30c, 30d, 30e, 30f, 30g. Expiry date: 30 June 2015. DK Denmark RO a DK 1 Subject: Road transport of packaging containing waste or residues of dangerous substances collected from households and certain enterprises for the purpose of disposal. Reference to Annex I, Section I.1, to this Directive: 2, 4.1.4, 4.1.10, 5.2, 5.4 and 8.2. Content of the Annex to the Directive: Principles for classification. Mixed packing provisions. Marking and labelling provisions. Transport document. Content of the national legislation: Inner packaging containing waste or residues of chemicals collected from households and certain enterprises may be packed together in certain UN-approved outer packaging. The contents of each inner packaging must not exceed 5 kg or 5 litres. Derogations from the provisions concerning classification, marking and labelling, documentation and training. Initial reference to the national legislation: BekendtgÃ ¸relse nr. 729 of 15. august 2001 om vejtransport of farligt gods § 4, stk. 3. Comments: It is not possible to carry out an accurate classification and apply all ADR provisions when waste or residual amounts of chemicals are collected from households and certain enterprises for the purpose of disposal. The waste is typically contained in packaging which has been sold at retail level. Expiry date: 30 June 2015. RO a DK 2 Subject: Road transport of packaging containing explosive substances and packaging containing detonators on the same vehicle. Reference to Annex I, Section I.1, to this Directive: 7.5.2.2. Content of the Annex to the Directive: Mixed packing provisions. Content of the national legislation: The rules in the ADR must be observed when transporting dangerous goods by road. Initial reference to the national legislation: BekendtgÃ ¸relse nr. 729 of 15. august 2001 om vejtransport of farligt gods § 4, stk. l. Comments: There is a practical need for being able to pack explosive substances together with detonators on the same vehicle when transporting such goods from where they are stored to the workplace and back again. When the Danish legislation concerning the transport of dangerous goods is amended, the Danish authorities will allow such transport under the following conditions: 1. Not more than 25 kg explosive substances under group D are being transported. 2. Not more than 200 pieces of detonators under group B are being transported. 3. Detonators and explosive substances must be packed separately in UN-certified packaging in accordance with the rules set out in Directive 2000/61/EC amending Directive 94/55/EC. 4. The distance between packaging that contains detonators and packaging that contains explosive substances must be at least 1 metre. This distance has to be observed even after a sudden application of the brakes. Packaging containing explosive substances and packaging containing detonators must be placed in a way that makes it possible quickly to remove them from the vehicle. 5. All other rules concerning the transport of dangerous goods by road must be observed. Expiry date: 30 June 2015. FI Finland RO a FI 1 Subject: Transport of dangerous goods in certain amounts in buses and low active radioactive materials in small quantities for the purposes of health care and research. Reference to Annex I, Section I.1, to this Directive: 4.1, 5.4. Content of the Annex to the Directive: Packaging provisions, documentation. Content of the national legislation: Transport of dangerous goods in certain amounts under the limit of 1.1.3.6 with a maximum net mass of not more than 200 kg in buses is allowed without using the transport document and without fulfilling all the packaging requirements. When transporting the low active radioactive materials with a weight of maximum 50 kg for the purposes of health care and research, the vehicle need not be marked and equipped according to the ADR. Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003; 312/2005). Expiry date: 30 June 2015. RO a FI 2 Subject: Description of empty tanks in the transport document. Reference to Annex I, Section I.1, to this Directive: 5.4.1.1.6. Content of the Annex to the Directive: Special provisions for empty uncleaned packagings, vehicles, containers, tanks, battery-vehicles and multiple element gas containers (MEGCs). Content of the national legislation: In the case of empty, uncleaned tank vehicles in which two or more substances with UN numbers 1202, 1203 and 1223 have been carried, the description in the transport documents may be completed by the words Last load together with the name of the product having the lowest flashpoint; Empty tank vehicle, 3, last load: UN 1203 Motor spirit, II. Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Expiry date: 30 June 2015. RO a FI 3 Subject: Labelling and marking of the transport unit for explosives. Reference to Annex I, Section I.1, to this Directive: 5.3.2.1.1. Content of the Annex to the Directive: General orange-coloured plate marking provisions. Content of the national legislation: Transport units transporting (normally in vans) small amounts of explosives (maximum 1 000 kg (net)) to quarries and working sites may be labelled at the front and at the rear, using the placard in model No 1. Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Expiry date: 30 June 2015. FR France RO a FR 1 Subject: Transport of portable and mobile gamma radiography equipment (18). Reference to Annex I, Section I.1, to this Directive: Annexes A and B. Content of the Annex to the Directive: Content of the national legislation: The transport of gamma radiography equipment by users in special vehicles is exempted but subject to specific rules. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 28. Expiry date: 30 June 2015. RO a FR 2 Subject: Transport of waste arising from care activities involving a risk of infection and treated as anatomical parts covered by UN 3291 with a mass less than or equal to 15 kg. Reference to Annex I, Section I.1, to this Directive: Annexes A and B. Content of the national legislation: Exemption from the requirements of the ADR for the transport of waste arising from care activities presenting a risk of infection and treated as anatomical parts covered by UN 3291 with a mass less than or equal to 15 kg. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 12. Expiry date: 30 June 2015. RO a FR 3 Subject: Transport of hazardous substances in public passenger transport vehicles (18). Reference to Annex I, Section I.1, to this Directive: 8.3.1. Content of the Annex to the Directive: Transport of passengers and hazardous substances. Content of the national legislation: Transport of hazardous substances authorised in public transport vehicles as hand luggage: only the provisions relating to the packaging, marking and labelling of parcels set out in 4.1, 5.2 and 3.4 apply. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 21. Comments: Only dangerous goods for personal or own professional use are permitted to be carried in hand luggage. Portable gas receptacles are allowed for patients with respiratory problems in the necessary amount for one journey. Expiry date: 30 June 2015. RO a FR 4 Subject: Own-account transport of small quantities of hazardous materials (18). Reference to Annex I, Section I.1, to this Directive: 5.4.1. Content of the Annex to the Directive: Obligation to have a transport document. Content of the national legislation: Own-account transport of small quantities of hazardous materials not exceeding the limits set in 1.1.3.6 is not subject to the obligation to have a transport document provided for in 5.4.1. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 23-2. Expiry date: 30 June 2015. IE Ireland RO a IE 1 Subject: Exemption from the requirement of 5.4.0 of the ADR for a transport document for the carriage of pesticides of ADR Class 3, listed under 2.2.3.3 as FT2 pesticides (f.p. < 23 °C) and ADR Class 6.1, listed under 2.2.61.3 as T6 pesticides, liquid (flash point not less than 23 °C), where the quantities of dangerous goods being carried do not exceed the quantities set out in 1.1.3.6 of the ADR. Reference to Annex I, Section I.1, to this Directive: 5.4. Content of the Annex to the Directive: Requirement for transport document. Content of the national legislation: A transport document is not required for the carriage of pesticides of ADR Classes 3 and 6.1, where the quantity of dangerous goods being carried does not exceed the quantities set out in 1.1.3.6 of the ADR. Initial reference to the national legislation: Regulation 82(9) of the Carriage of Dangerous Goods by Road Regulations 2004. Comments: Unnecessary, onerous requirement for local transport and delivery of such pesticides. Expiry date: 30 June 2015. RO a IE 2 Subject: Exemption from some of the provisions of the ADR on the packaging, marking and labelling of the carriage of small quantities (below the limits in 1.1.3.6) of time expired pyrotechnic articles of classification codes 1.3G, 1.4G and 1.4S of Class 1 of the ADR, bearing the respective substance identification numbers UN 0092, UN 0093, UN 0403 or UN 0404, to the nearest military barracks for disposal. Reference to Annex I, Section I.1, to this Directive: 1.1.3.6, 4.1, 5.2 and 6.1. Content of the Annex to the Directive: Disposal of out of date pyrotechnics. Content of the national legislation: The provisions of the ADR on the packaging, marking and labelling of the carriage of expired pyrotechnic articles bearing the respective UN numbers UN 0092, UN 0093, UN 0403, UN 0404 to the nearest military barracks do not apply provided the general packaging provisions of the ADR are complied with and additional information is included in the transport document. It applies only to the local transport, to the nearest military barracks, of small quantities of these time expired pyrotechnics for safe disposal. Initial reference to the national legislation: Regulation 82(10) of the Carriage of Dangerous Goods by Road Regulations 2004. Comments: The carriage of small quantities of time expired marine emergency flares, especially from pleasure boat owners and ship chandlers, to military barracks for their safe disposal has created difficulties, particularly in relation to packaging requirements. The derogation is for small quantities (below those specified in 1.1.3.6) on local transport. Expiry date: 30 June 2015. RO a IE 3 Subject: Exemption from the requirements of 6.7 and 6.8, in relation to the transport by road of nominally empty uncleaned storage tanks (for storage at fixed locations) for the purpose of cleaning, repair, testing or scrapping. Reference to Annex I, Section I.1, to this Directive: 6.7 and 6.8. Content of the Annex to the Directive: Requirements for the design, construction, inspection and testing of tanks. Content of the national legislation: Exemption from the requirements of 6.7 and 6.8 of the ADR for the carriage by road of nominally empty uncleaned storage tanks (for storage at fixed premises) for the purpose of cleaning, repair, testing or scrapping, provided that (a) as much of the pipework which was connected to the tank as was reasonably practicable to remove from it has been removed; (b) a suitable pressure relief valve, which shall remain operational during the carriage, is fitted to the tank; and (c) subject to (b) above all openings in the tank and in any pipework attached thereto have been sealed to prevent the escape of any dangerous goods, insofar as it is reasonably practicable to do so. Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004. Comments: These tanks are used for the storage of substances at fixed premises and not for the transport of goods. They would contain very small quantities of dangerous goods while they (the tanks) were being transported to different premises for cleaning, repair etc. Previously under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015. RO a IE 4 Subject: Exemption from the requirements of 5.3, 5.4, 7 and Annex B of the ADR, in relation to the carriage of gas cylinders of dispensing agents (for beverages) where they are carried on the same vehicle as the beverages (for which they are to be used). Reference to Annex I, Section I.1, to this Directive: 5.3, 5.4, 7 and Annex B. Content of the Annex to the Directive: The marking of the vehicles, the documentation to be carried and the provisions concerning transport equipment and transport operations. Content of the national legislation: Exemption from the requirements of 5.3, 5.4, 7 and Annex B of the ADR for cylinders of gases, used as dispensing agents for beverages, where these cylinders of gases are carried on the same vehicle as the beverages (for which they are to be used). Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004. Comments: The main activity consists of the distribution of packages of beverages, which are not substances according to the ADR, together with small quantities of small cylinders of associated dispensing gases. Previously under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015. RO a IE 5 Subject: Exemption, for national transport within Ireland, from the construction and testing requirements for receptacles, and their provisions on use, contained in 6.2 and 4.1 of the ADR, for cylinders and pressure drums of gases of Class 2 that have undergone a multimodal transport journey, including maritime carriage, where (i) these cylinders and pressure drums are constructed, tested and used in accordance with the IMDG Code; (ii) these cylinders and pressure drums are not refilled in Ireland but returned nominally empty to the country of origin of the multimodal transport journey; and (iii) these cylinders and pressure drums are distributed locally in small quantities. Reference to Annex I, Section I.1, to this Directive: 1.1.4.2, 4.1 and 6.2. Content of the Annex to the Directive: Provisions relating to multimodal transport journeys, including maritime carriage, use of cylinders and pressure drums for gases of ADR Class 2, and construction and testing of these cylinders and pressure drums for gases of ADR Class 2. Content of the national legislation: The provisions of 4.1 and 6.2 do not apply to cylinders and pressure drums of gases of Class 2, provided (i) these cylinders and pressure drums are constructed and tested in accordance with the IMDG Code; (ii) these cylinders and pressure drums are used in accordance with the IMDG Code; (iii) these cylinders and pressure drums were transported to the consignor by means of multimodal transport, including maritime carriage; (iv) the transport of these cylinders and pressure drums to the final user consists only of a single transport journey, completed within the same day, from the consignee of the multimodal transport operation (referred to in (iii)); (v) these cylinders and pressure drums are not refilled within the State and are returned nominally empty to the country of origin of the multimodal transport operation (referred to in (iii)); and (vi) these cylinders and pressure drums are distributed locally within the State in small quantities. Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004. Comments: The gases contained in these cylinders and pressure drums are of a specification, required by the final user, which results in the need to import them from outside the ADR area. Following use, these nominally empty cylinders and pressure drums are required to be returned to the country of origin, for refilling with the specially specified gases  they are not to be refilled within Ireland or indeed within any part of the ADR area. Though not in compliance with the ADR, they are in compliance with and accepted for the purposes of the IMDG Code. The multimodal transport, beginning from outside the ADR area, is intended to finish at the importers premises, from where it is intended that these cylinders and pressure drums be distributed to the final user locally within Ireland in small quantities. This carriage, within Ireland, would fall within the amended Article 6(9) of Directive 94/55/EC. Expiry date: 30 June 2015. LT Lithuania RO a LT 1 Subject: Adoption of RO a UK 6. Initial reference to the national legislation: Lietuvos Respublikos VyriausybÃ s 2000 m. kovo 23 d. nutarimas Nr. 337 DÃ l pavojingÃ ³ kroviniÃ ³ veÃ ¾imo keliÃ ³ transportu Lietuvos Respublikoje (Government resolution No 337 on the Transport of Dangerous Goods by Road in the Republic of Lithuania, adopted on 23 March 2000). Expiry date: 30 June 2015. UK United Kingdom RO a UK 1 Subject: Carriage of certain items containing low-hazard radioactive material, such as clocks, watches, smoke detectors, compass dials (E1). Reference to Annex I, Section I.1, to this Directive: Most requirements of the ADR. Content of the Annex to the Directive: Requirements concerning the carriage of Class 7 material. Content of the national legislation: Total exemption from the provisions of the national regulations for certain commercial products containing limited quantities of radioactive material. (A luminous device intended to be worn by a person; in any one vehicle or railway vehicle no more than 500 smoke detectors for domestic use with an individual activity not exceeding 40 kBq; or in any one vehicle or railway vehicle no more than five gaseous tritium light devices with an individual activity not exceeding 10 GBq.) Initial reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002: Regulation 5(4)(d). The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 3(10). Comments: This derogation is a short-term measure, which will no longer be required when similar amendments to the International Atomic Energy Agency (IAEA) regulations have been incorporated into the ADR. Expiry date: 30 June 2015. RO a UK 2 Subject: Exemption from the requirement to carry a transport document for certain quantities of dangerous goods (other than Class 7) as defined in 1.1.3.6 (E2). Reference to Annex I, Section I.1, to this Directive: 1.1.3.6.2 and 1.1.3.6.3. Content of the Annex to the Directive: Exemptions from certain requirements for certain quantities per transport unit. Content of the national legislation: Transport document is not required for limited quantities, except where these form part of a larger load. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 3(7)(a). Comments: This exemption is suited to national transport, where a transport document is not always appropriate in cases where local distribution is involved. Expiry date: 30 June 2015. RO a UK 3 Subject: Exemption from the requirement for vehicles carrying low-level radioactive material to carry firefighting equipment (E4). Reference to Annex I, Section I.1, to this Directive: 8.1.4. Content of the Annex to the Directive: Requirement for vehicles to carry firefighting appliances. Content of the national legislation: Removes requirement to carry fire extinguishers when carrying only excepted packages (UN 2908, 2909, 2910 and 2911). Restricts the requirement where only a small number of packages are carried. Initial reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002: Regulation 5(4)(d). Comments: Carriage of firefighting equipment is in practice irrelevant to the transport of UN 2908, 2909, 2910, UN 2911, which may often be carried in small vehicles. Expiry date: 30 June 2015. RO a UK 4 Subject: Distribution of goods in inner packagings to retailers or users (excluding those of classes 1, 4.2, 6.2 and 7) from local distribution depots to retailers or users and from retailers to end users (N1). Reference to Annex I, Section I.1, to this Directive: 6.1. Content of the Annex to the Directive: Requirements for the construction and testing of packaging. Content of national legislation: Packaging is not required to have been allocated an RID/ADR or UN mark or to be otherwise marked if it contains goods as set out in Schedule 3. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 7(4) and Regulation 36 Authorisation Number 13. Comments: The requirements of the ADR are inappropriate for the final stages of carriage from a distribution depot to a retailer or user or from a retailer to an end user. The purpose of this derogation is to allow the inner receptacles of goods for retail distribution to be carried on the final leg of a local distribution journey without an outer packaging. Expiry date: 30 June 2015. RO a UK 5 Subject: To allow different maximum total quantity per transport unit for Class 1 goods in categories 1 and 2 of table in 1.1.3.6.3 (N10). Reference to Annex I, Section I.1, to this Directive: 1.1.3.6.3 and 1.1.3.6.4. Content of the Annex to the Directive: Exemptions related to quantities carried per transport unit. Content of the national legislation: Lays down rules regarding exemptions for limited quantities and mixed loading of explosives. Initial reference to the national legislation: Carriage of Explosives by Road Regulations 1996, reg. 13 and Schedule 5; reg. 14 and Schedule 4. Comments: To allow different quantity limits for Class 1 goods, namely 50 for Category 1 and 500 for category 2. For the purpose of calculating mixed loads, the multiplication factors to read 20 for Transport Category 1 and 2 for Transport Category 2. Previously a derogation under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015. RO a UK 6 Subject: Increase of maximum net mass of explosive articles permissible in EX/II vehicles (N13). Reference to Annex I, Section I.1, to this Directive: 7.5.5.2. Content of the Annex to the Directive: Limitations on quantities carried for explosive substances and articles. Content of the national legislation: Limitations on quantities carried for explosive substances and articles. Initial reference to the national legislation: Carriage of Explosives by Road Regulations 1996, reg. 13, Schedule 3. Comments: UK Regulations allow a maximum net mass of 5 000 kg in Type II vehicles for Compatibility Groups 1.1C, 1.1D, 1.1E and 1.1J. Many articles of Class 1.1C, 1.1D, 1.1E and 1.1J being moved in Europe are large or bulky and exceed about 2,5 m in length. They are primarily explosive articles for military use. The limitations on the construction for EX/III vehicles (which are required to be closed vehicles) make it very difficult to load and unload such articles. Some articles would require specialist loading and unloading equipment at both ends of the journey. In practice, this equipment rarely exists. There are few EX/III vehicles in use in the UK and it would be extremely onerous on industry to require further specialist EX/III vehicles to be constructed to carry this type of explosive. In the UK military explosives are mostly carried by commercial carriers and are thus unable to take advantage of the exemption for military vehicles in the Framework Directive. To overcome this problem, the UK has always permitted the carriage of up to 5 000 kg of such articles on EX/II vehicles. The present limit is not always sufficient because an article may contain more than 1 000 kg of explosive. Since 1950 there have been only two incidents (both in the 1950s) involving blasting explosives with a weight above 5 000 kg. The incidents were caused by a tyre fire and a hot exhaust system setting fire to the sheeting. The fires could have occurred with a smaller load. There were no fatalities or injuries. There is empirical evidence to suggest that correctly packaged explosive articles would be unlikely to ignite due to impact, e.g. from vehicle collisions. Evidence from military reports and from trials data on missile impact tests shows that it needs an impact velocity in excess of that created by the 12 metre drop test to bring about the ignition of cartridges. Present safety standards would not be affected. Expiry date: 30 June 2015. RO a UK 7 Subject: Exemption from supervision requirements for small quantities of certain Class 1 goods (N12). Reference to Annex I, Section I.1, to this Directive: 8.4 and 8.5 S1(6). Content of the Annex to the Directive: Supervision requirements for vehicles carrying certain quantities of dangerous goods. Content of the national legislation: Provides for safe parking and supervision facilities but does not require that certain Class 1 loads be supervised at all times as required in the ADR 8.5 S1(6). Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, reg. 24. Comments: The supervision requirements of the ADR are not always feasible in a national context. Expiry date: 30 June 2015. RO a UK 8 Subject: Easing of restrictions on transporting mixed loads of explosives, and explosives with other dangerous goods, in wagons, vehicles and containers (N4/5/6). Reference to Annex I, Section I.1, to this Directive: 7.5.2.1 and 7.5.2.2. Content of the Annex to the Directive: Restrictions on certain types of mixed loading. Content of the national legislation: National legislation is less restrictive regarding mixed loading of explosives, providing such carriage can be accomplished without risk. Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, reg. 18. Comments: The UK wishes to permit some variations on the rules for mixing explosives with other explosives and for explosives with other dangerous goods. Any variation will have a quantity limitation on one or more constituent parts of the load and would only be permitted provided that all reasonably practicable measures have been taken to prevent the explosives being brought into contact with, or otherwise endangering or being endangered by, any such goods. Examples of variations the UK may want to permit are: 1. Explosives allocated on classification to UN Numbers 0029, 0030, 0042, 0065, 0081, 0082, 0104, 0241, 0255, 0267, 0283, 0289, 0290, 0331, 0332, 0360 or 0361 may be carried in the same vehicle with dangerous goods allocated on classification the UN Number 1942. The quantity of UN 1942 permitted to be carried shall be limited by deeming it to be an explosive of 1.1D. 2. Explosives allocated on classification to UN Numbers 0191, 0197, 0312, 0336, 0403, 0431 or 0453 may be carried in the same vehicle with dangerous goods (except flammable gases, infectious substances and toxic substances) in transport category 2 or dangerous goods in transport category 3, or any combination of them, provided the total mass or volume of dangerous goods in transport category 2 does not exceed 500 kg or litres and the total net mass of such explosives does not exceed 500 kg. 3. Explosives of 1.4G may be carried with flammable liquids and flammable gases in transport category 2 or non-flammable, non-toxic gases in transport category 3, or in any combination of them in the same vehicle, provided the total mass or volume of dangerous goods when added together does not exceed 200 kg or litres and the total net mass of explosives does not exceed 20 kg. 4. Explosive articles allocated on classification to UN Numbers 0106, 0107 or 0257 may be carried with explosive articles in Compatibility Group D, E or F for which they are components. The total quantity of explosives of UN Numbers 0106, 0107 or 0257 shall not exceed 20 kg. Expiry date: 30 June 2015. RO a UK 9 Subject: Alternative to display of orange plates for small consignments of radioactive material in small vehicles. Reference to Annex I, Section I.1, to this Directive: 5.3.2. Content of the Annex to the Directive: Requirement for orange plates to be displayed on small vehicles carrying radioactive material. Content of the national legislation: Permits any derogation approved under this process. The derogation requested is: 1. Vehicles must either: (a) be placarded according to the applicable provisions of 5.3.2 of the ADR; or (b) in the case of vehicles of less than 3 500 kg weight, carrying fewer than 10 packages containing non-fissile or fissile excepted radioactive material and where the sum of the transport indexes of these packages does not exceed 3, they may alternatively carry a notice conforming to the requirements of paragraph 2. 2. For the purposes of paragraph 1, the notice to be displayed in a vehicle while it is carrying radioactive material shall conform to the following: (a) it shall be not less than 12 cm square. All lettering on the notice shall be black, bold and legible. All lettering shall also be embossed or stamped. The capital letters in the word RADIOACTIVE shall be not less than 12 mm high and all other capital letters shall be not less than 5 mm high; (b) it shall be fireproof to the extent that the words on the notice shall remain legible after exposure to a fire involving the vehicle; (c) it shall be securely posted in the vehicle in a position where it is plainly visible to the driver but does not obstruct his view of the road, and shall be exhibited only when the vehicle is carrying radioactive material; (d) it shall be in an agreed form and shall state the name, address and telephone number for use in emergencies. Initial reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002: Regulation 5(4)(d). Comments: The derogation is required for limited movements of small quantities of radioactive material, primarily single patient doses of radioactive materials between local hospital facilities, where small vehicles are used and the ability to affix even small orange placards is limited. Experience has shown that for these vehicles the fixing of orange placards is problematic and they are difficult to retain under normal conditions of transport. The vehicles will be marked with placards identifying the contents in accordance with 5.3.1.5.2 of the ADR (and normally 5.3.1.7.4) clearly identifying the hazard. In addition, a fireproof notice carrying relevant emergency information will be attached in a clearly visible location. In practice, more safety information will be available than under the requirements of 5.3.2 of the ADR. Expiry date: 30 June 2015. Based on Article 6(2)(b)(i) of this Directive BE Belgium RO bi BE 1 Subject: Transport in close proximity of industrial sites including transport on public road. Reference to Annex I, Section I.1, to this Directive: Annexes A and B. Content of the Annex to the Directive: Annexes A and B. Content of the national legislation: The derogations concern the documentation, labelling and marking of packages and the drivers certificate. Initial reference to the national legislation: DÃ ©rogations 2-89, 4-97 et 2-2000. Comments: Dangerous goods are transferred between premises:  derogation 2-89: crossing the public highway (chemicals in packages),  derogation 4-97: distance of 2 km (ingots of pigiron at a temperature of 600 °C),  derogation 2-2000: distance approx. 500 m (Intermediate Bulk Container (IBC), PG II, III Classes 3, 5.1, 6.1, 8 and 9). Expiry date: 30 June 2015. RO bi BE 2 Subject: Movement of storage tanks not intended as transport equipment. Reference to Annex I, Section I.1, to this Directive: 1.1.3.2. (f). Content of the national legislation: Movements of nominally storage tanks for cleaning/repair purposes allowed. Initial reference to the national legislation: Exemption 6-82, 2-85. Comments: Derogation registered by the European Commission as No 7 (under Article 6(10) of Directive 94/55/EC). Expiry date: 30 June 2015. RO bi BE 3 Subject: Training of drivers. Local transport of UN 1202, 1203 and 1223 in packages and in tanks (in Belgium, radius of 75 km of the location of the registered office). Reference to Annex I, Section I.1, to this Directive: 8.2. Content of the Annex to the Directive: Structure of the training: 1. Training packages; 2. Training tank; 3. Special training Cl 1; 4. Special training Cl 7. Content of the national legislation: Definitions  certificate  issue  duplicates  validity and extension  organisation of courses and examination  derogations  penalties  final provisions. Initial reference to the national legislation: To be specified in a forthcoming regulation. Comments: It is proposed that an initial course be given followed by an examination limited to the transport of UN 1202, 1203 and 1223 in packages and in tanks within a radius of 75 km of the location of the registered office  the length of training must meet the requirements of the ADR  after five years the driver must follow a refresher course and pass an examination  the certificate will stipulate national transport of UN 1202, 1203 and 1223 pursuant to Article 6(2) of Directive 2008/68/EC. Expiry date: 30 June 2015. RO bi BE 4 Subject: Transport of dangerous goods in tanks for elimination by incineration. Reference to Annex I, Section I.1, to this Directive: 3.2. Content of the national legislation: By derogation from the table in 3.2 it is permitted to use a tank-container with tank-code L4BH instead of tank-code L4DH for the carriage of water reactive liquid, toxic, III, n.o.s. under certain conditions. Initial reference to the national legislation: DÃ ©rogation 01-2002. Comments: This regulation may only be used for the short-distance transport of hazardous waste. Expiry date: 30 June 2015. RO bi BE 5 Subject: Carriage of waste to waste disposal plants. Reference to Annex I, Section I.1, to this Directive: 5.2, 5.4, 6.1 (old regulation: A5, 2X14, 2X12). Content of the Annex to the Directive: Classification, marking and requirements concerning the packaging. Content of the national legislation: Instead of classifying waste according to the ADR, waste is assigned to different groups (flammable solvents, paints, acids, batteries, etc.) to avoid dangerous reactions within one group. The requirements for the manufacture of packaging are less restrictive. Initial reference to the national legislation: ArrÃ ªtÃ © royal relatif au transport des marchandises dangereuses par route. Comments: This regulation may be used for the carriage of small quantities of waste to disposal plants. Expiry date: 30 June 2015. RO bi BE 6 Subject: Adoption of RO bi SE 5. Initial reference to the national legislation: Expiry date: 30 June 2015. RO bi BE 7 Subject: Adoption of RO bi SE 6. Initial reference to the national legislation: Expiry date: 30 June 2015. RO bi BE 8 Subject: Adoption of RO bi UK 2. Initial reference to the national legislation: Expiry date: 30 June 2015. DE Germany RO bi DE 1 Subject: Waiving of certain indications in the transport document (n2). Reference to Annex I, Section I.1, to this Directive: 5.4.1.1.1. Content of the Annex to the Directive: Contents of the transport document. Content of the national legislation: For all classes except classes 1 (except 1.4S), 5.2 and 7: No indication needed in the transport document: (a) for the consignee in case of local distribution (except for full load and for transport with certain routings); (b) for the amount and types of packaging, if 1.1.3.6 is not applied and if the vehicle is in conformity with all the provisions of Annex A and B; (c) for empty uncleaned tanks the transport document of the last load is sufficient. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 18. Comments: Applying all provisions would not be practicable as regards the kind of traffic concerned. Derogation is registered by the European Commission as No 22 (under Article 6(10) of Directive 94/55/EC). Expiry date: 30 June 2015. RO bi DE 2 Subject: Transportation of Class 9 PCB-contaminated materials in bulk. Reference to Annex I, Section I.1, to this Directive: 7.3.1. Content of the Annex to the Directive: Transportation in bulk. Content of the national legislation: Authorisation for transportation in bulk in vehicle swap bodies or containers sealed to be impermeable to fluids or dust. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 11. Comments: Derogation 11 limited to 31.12.2004; as from 2005, same provisions in the ADR and RID. See also Multilateral Agreement M137. List No 4*. Expiry date: 30 June 2015. RO bi DE 3 Subject: Transportation of packaged hazardous waste. Reference to Annex I, Section I.1, to this Directive: 1 to 5. Content of the Annex to the Directive: Classification, packaging and marking. Content of the national legislation: Classes 2 to 6.1, 8 and 9: Combined packaging and transportation of hazardous waste in packs and IBCs; waste must be packaged in internal packaging (as collected) and categorised in specific waste groups (avoidance of dangerous reactions within a waste group); use of special written instructions relating to the waste groups and as a waybill; collection of domestic and laboratory waste, etc. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 20. Comments: List No 6*. Expiry date: 30 June 2015. DK Denmark RO bi DK 1 Subject: UN 1202, 1203, 1223 and Class 2  no transport document. Reference to Annex I, Section I.1, to this Directive: 5.4.1. Content of the Annex to the Directive: Transport document needed. Content of the national legislation: When transporting mineral oil products in Class 3, UN 1202, 1203 and 1223 and gases in Class 2 in connection with distribution (goods to be delivered to two or more recipients and collection of returned goods in similar situations), a transport document is not required provided the written instructions besides the information requested in the ADR, contain information relating to the UN-No, name and class. Initial reference to the national legislation: BekendtgÃ ¸relse nr. 729 af 15. august 2001 om vejtransport af farligt gods. Comments: The reason for having the above mentioned national derogation is that the development of electronic equipment makes it possible, for example, for the oil companies using such equipment to transmit continuously to the vehicles information about the customers. As this information is not available at the beginning of the transport operation and will be forwarded to the vehicle during the transport journey, it is not possible  before the transport begins  to draw up the transport documents. These kinds of transport are restricted to limited areas. Currently a derogation for Denmark for a similar provision under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015. EL Greece RO bi EL 1 Subject: Derogation from the safety requirements for fixed tanks (tank-vehicles), registered before 31 December 2001, for the local transport or small quantities of some categories of dangerous goods. Reference to Annex I, Section I.1, to this Directive: 1.6.3.6, 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5, 6.8.2.1.17-6.8.2.1.22, 6.8.2.1.28, 6.8.2.2, 6.8.2.2.1, 6.8.2.2.2. Content of the Annex to the Directive: Requirements for construction, equipment, type approval, inspections and tests, and marking of fixed tanks (tank-vehicles), removable tanks and tank containers and tank swap bodies, with shells made of metallic materials, and battery-vehicles and MEGCs. Content of the national legislation: Transitional provision: Fixed tanks (tank-vehicles), removable tanks and tank containers first registered in Greece between 1 January 1985 and 31 December 2001 may be used until 31 December 2010. This transitional provision concerns vehicles for the transport of the following dangerous materials (UN: 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262, 3257). It is intended to cover small quantities or local transport for vehicles registered during the aforementioned period. This transitional provision will be in force for tank vehicles adapted according to: 1. Paragraphs of the ADR for inspection and tests: 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5, (ADR 1999: 211 151, 211 152, 211 153, 211 154). 2. Minimum shell thickness of 3 mm for tanks with a shell compartment capacity of up to 3 500 l, and at least 4 mm thickness of mild steel for tanks with compartments with a capacity of up to 6 000 l, regardless of the type or thickness of the partitions. 3. If the material used is aluminium or another metal, tanks should fulfil the requirements for thickness and other technical specifications derived from technical drawings approved by the local authority of the country where they were previously registered. In the absence of technical drawings, tanks should fulfil the requirements of 6.8.2.1.17 (211 127). 4. Tanks should fulfil the requirements of marginal paragraphs 211 128, 6.8.2.1.28 (211 129), paragraph 6.8.2.2 with subparagraphs 6.8.2.2.1 and 6.8.2.2.2 (211 130, 211 131). More precisely, tank-vehicles with a mass of less than 4 t used for the local transport of gas oil only (UN 1202), first registered before 31 December 2002, whose shell thickness is less than 3 mm, may be used only if they are transformed according to marginal paragraph 211 127 (5)b4 (6.8.2.1.20). Initial reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã , Ã µÃ ¾Ã ¿ÃÃ »Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã µÃ »Ã ­Ã ³Ã Ã Ã ½ Ã Ã Ã ½ Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  Ã Ã Ã ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ Ã ³Ã ¹Ã ± Ã Ã Ã ±Ã ¸Ã µÃ Ã ­Ã  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  (Ã ¿Ã Ã ®Ã ¼Ã ±Ã Ã ±-Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã ), Ã ±ÃÃ ¿Ã Ã Ã ½Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã µÃ  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  ÃÃ ¿Ã Ã ²Ã Ã ¯Ã Ã ºÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã µ Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¯Ã ± (Requirements for construction, equipment, inspections and tests of fixed tanks (tank-vehicles) and removable tanks in circulation, for some categories of dangerous goods). Expiry date: 30 June 2015. RO-bi EL 2 Subject: Derogation from base vehicle construction requirements, regarding vehicles intended for the local transport of dangerous goods first registered before 31 December 2001. Reference to Annex I, Section I.1, to this Directive: ADR 2001: 9.2, 9.2.3.2, 9.2.3.3. Content of the Annex to the Directive: Requirements concerning the construction of Base Vehicles. Content of the national legislation: The derogation applies to vehicles intended for the local transport of dangerous goods (categories UN 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262 and 3257) which were first registered before 31 December 2001. The above mentioned vehicles must comply with the requirements of 9 (9.2.1 to 9.2.6) of Annex B to the Directive 94/55/EC with the following exceptions. Compliance with the requirements of 9.2.3.2 is necessary only if the vehicle has been equipped with an anti-lock braking system by the manufacturer; it must be fitted with an endurance braking system as defined in 9.2.3.3.1, but not necessarily complying with 9.2.3.3.2 and 9.2.3.3.3. The electrical supply to the tachograph must be provided via a safety barrier connected directly to the battery (marginal 220 514) and the electrical equipment of the mechanism for lifting a bogie axle must be installed where it was originally installed by the vehicle manufacturer and must be protected in an appropriate sealed housing (marginal 220 517). Specifically, tank-vehicles with a maximum mass of less than 4 tonnes intended for local transport of diesel-heating oil (UN: 1202) must comply with the requirements of 9.2.2.3, 9.2.2.6, 9.2.4.3 and 9.2.4.5 but not necessarily with the other ones. Initial reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ®Ã ´Ã · Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¿Ã Ã ½Ã Ã Ã ½ Ã ¿Ã Ã ·Ã ¼Ã ¬Ã Ã Ã ½ ÃÃ ¿Ã Ã ´Ã ¹Ã µÃ ½Ã µÃ Ã ³Ã ¿Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ ­Ã  Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ­Ã  Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ (Technical requirements of vehicles already in use, intended for local transport of certain dangerous goods categories). Comments: The number of the above mentioned vehicles is small when compared with the total number of vehicles already registered and in addition they are intended for local transport only. The form of the derogation requested, the size of the vehicle fleet in question and the type of goods transported do not create a road safety problem. Expiry date: 30 June 2015. ES Spain RO bi ES 1 Subject: Special equipment for distribution of anhydrous ammonia. Reference to Annex I, Section I.1, to this Directive: 6.8.2.2.2. Content of the Annex to the Directive: In order to avoid any loss of contents in the event of damage to the external fittings (pipes, lateral shut-off devices), the internal stop valve and its seating must be protected against the danger of being wrenched off by external stresses or be so designed as to resist such stresses. The filling and discharge devices (including flanges or threaded plugs) and protective caps (if any) must be capable of being secured against any unintended opening. Content of the national legislation: Tanks used for agricultural purposes for the distribution and application of anhydrous ammonia which were brought into service before 1 January 1992 may be equipped with external, instead of internal, safety fittings, provided they offer protection at least equivalent to the protection provided by the wall of the tank. Initial reference to the national legislation: Real Decreto 551/2006. Anejo 1. Apartado 3. Comments: Before 1 January 1992 a type of tank equipped with external safety fittings was used exclusively in agriculture to apply anhydrous ammonia directly onto the land. Various tanks of this kind are still in use today. They are rarely driven, laden, on the road, but are used solely for fertiliser on large farms. Expiry date: 30 June 2015. FI Finland RO bi FI 1 Subject: Modification of information in the transport document for explosive substances. Reference to Annex I, Section I.1, to this Directive: 5.4.1.2.1(a) Content of the Annex to the Directive: Special provisions for Class 1. Content of the national legislation: In the transport document, it is permissible to use the number of detonators (1 000 detonators correspond to 1 kg explosives) instead of the actual net mass of explosive substances. Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Comments: The information is considered sufficient for national transport. This derogation is used mainly for the blasting industry in respect of small amounts transported locally. Derogation is registered by the European Commission as No 31. Expiry date: 30 June 2015. FR France RO bi FR 1 Subject: Utilisation of maritime document as transport document for short-distance trips following unloading of vessel. Reference to Annex I, Section I.1, to this Directive: 5.4.1. Content of the Annex to the Directive: Information to appear in the document used as transport document for hazardous goods. Content of the national legislation: The maritime document is used as transport document within a radius of 15 km. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 23-4. Expiry date: 30 June 2015. RO bi FR 2 Subject: Transport of Class 1 articles together with hazardous materials in other classes (91). Reference to Annex I, Section I.1, to this Directive: 7.5.2.1. Content of the Annex to the Directive: Prohibition as regards loading of parcels with different hazard labels together. Content of the national legislation: Possibility of transporting simple or assembled detonators and goods not in Class 1 together, subject to certain conditions and for distances less than or equal to 200 km in France. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 26. Expiry date: 30 June 2015. RO bi FR 3 Subject: Transport of fixed LPG storage tanks (18). Reference to Annex I, Section I.1, to this Directive: Annexes A and B. Content of the national legislation: The transport of fixed LPG storage tanks is subject to specific rules. Applicable only to short distances. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 30. Expiry date: 30 June 2015. RO bi FR 4 Subject: Specific conditions relating to driver training and the approval of vehicles used for agricultural transport (short distances). Reference to Annex I, Section I.1, to this Directive: 6.8.3.2; 8.2.1 and 8.2.2. Content of the Annex to the Directive: Tank equipment and driver training. Content of the national legislation: Specific provisions concerning the approval of vehicles. Special training for drivers. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 29-2  Annex D4. Expiry date: 30 June 2015. IE Ireland RO-bi IE 1 Subject: Exemption from the requirement of 5.4.1.1.1, to have (i) the names and addresses of the consignees; (ii) the number and description of the packages; and (iii) the total quantity of dangerous goods in the transport document, where kerosene, diesel fuel or liquefied petroleum gas bearing the respective substance identification numbers UN 1223, UN 1202 and UN 1965 are being carried to the end-user. Reference to Annex I, Section I.1, to this Directive: 5.4. Content of the Annex to the Directive: Documentation. Content of the national legislation: Where kerosene, diesel fuel or liquefied petroleum gas, bearing the respective substance identification numbers UN 1223, UN 1202 and UN 1965 as specified in Appendix B.5 of Annex B to the ADR, are being carried to the end-user, it is not necessary to include the name and address of the consignee, the number and description of the packages, Intermediate Bulk Containers or receptacles, or the total quantity being carried, on the transport unit. Initial reference to the national legislation: Regulation 82(2) of the Carriage of Dangerous Goods by Road Regulations, 2004. Comments: In the case of delivery of home heating oil to domestic customers, it is common practice to top up the customers storage tank  hence the actual delivery is unknown and also the number of customers (in any one run) is also unknown at the time the loaded tanker begins its journey. In the case of delivery of cylinders of LPG to households, it is common practice to replace empty cylinders with full ones  hence the number of customers and their individual consignments are unknown at the beginning of the transport operation. Expiry date: 30 June 2015. RO bi IE 2 Subject: Exemption to allow the transport document, required in 5.4.1.1.1, to be that for the last load in the case of the transport of empty uncleaned tanks. Reference to Annex I, Section I.1, to this Directive: 5.4. Content of the Annex to the Directive: Documentation. Content of the national legislation: In the case of the carriage of empty uncleaned tanks, the transport document for the last load is sufficient. Initial reference to the national legislation: Regulation 82(3) of the Carriage of Dangerous Goods by Road Regulations, 2004. Comments: Particularly in the case of delivery of petrol and/or diesel fuel to petrol stations, the road tanker returns directly to the oil depot (to be loaded up again for further deliveries) immediately after delivery of the last load. Expiry date: 30 June 2015. RO bi IE 3 Subject: Exemption to allow the loading and unloading of dangerous goods, to which the special provision CV1 in 7.5.11 or S1 in 8.5 is assigned, in a public place without special permission from the competent authorities. Reference to Annex I, Section I.1, to this Directive: 7.5 and 8.5. Content of the Annex to the Directive: Additional provisions concerning loading, unloading and handling. Content of the national legislation: Loading and unloading of dangerous goods in a public place is permitted without special permission from the competent authority, in derogation from the requirements of 7.5.11 or 8.5. Initial reference to the national legislation: Regulation 82(5) of the Carriage of Dangerous Goods by Road Regulations, 2004. Comments: For national transport within the state, this provision places a very onerous burden on the competent authorities. Expiry date: 30 June 2015. RO bi IE 4 Subject: Exemption to permit the transport of Emulsion Explosive Matrix, with substance identification number UN 3375, in tanks. Reference to Annex I, Section I.1, to this Directive: 4.3. Content of the Annex to the Directive: Use of tanks, etc. Content of the national legislation: The carriage of Emulsion Explosive Matrix, bearing the substance identification number UN 3375, is permitted in tanks. Initial reference to the national legislation: Regulation 82(6) of the Carriage of Dangerous Goods by Road Regulations, 2004. Comments: The matrix, although classified as a solid, is not in a powdery or granular form. Expiry date: 30 June 2015. RO bi IE 5 Subject: Exemption from the mixed loading prohibition of 7.5.2.1 for articles of Compatibility Group B and substances and articles of Compatibility Group D on the same vehicle with dangerous goods, in tanks, of Classes 3, 5.1 and 8. Reference to Annex I, Section I.1, to this Directive: 7.5. Content of the Annex to the Directive: Provisions concerning loading, unloading and handling. Content of the national legislation: Packages containing articles of Compatibility Group B of ADR Class 1 and packages containing substances and articles of Compatibility Group D of ADR Class 1 may be carried on the same vehicle with dangerous goods of ADR Classes 3, 5.1 or 8 provided (a) the said packages of ADR Class 1 are carried in separate containers/compartments of a design approved, and under the conditions required, by the competent authority; and (b) the said substances of ADR Classes 3, 5.1 or 8 are carried in vessels meeting the requirements of the competent authority as regards their design, construction, testing, examination, operation and use. Initial reference to the national legislation: Regulation 82(7) of the Carriage of Dangerous Goods by Road Regulations, 2004. Comments: To permit, under conditions approved by the competent authority, the loading of articles and substances of Class 1 Compatibility Groups B and D on the same vehicle with dangerous goods, in tanks, of Classes 3, 5.1 and 8  i.e. Pump trucks. Expiry date: 30 June 2015. RO bi IE 6 Subject: Exemption from requirement in 4.3.4.2.2, which requires flexible filling and discharge pipes that are not permanently connected to the shell of a tank-vehicle to be empty during transport. Reference to Annex I, Section I.1, to this Directive: 4.3. Content of the Annex to the Directive: Use of tank-vehicles. Content of the national legislation: Flexible hose reels (including fixed pipelines associated with them) attached to tank-vehicles engaged in the retail distribution of petroleum products with substance identification numbers UN 1202, UN 1223, UN 1011 and UN 1978 are not required to be empty during carriage by road, provided adequate measures are taken to prevent any loss of contents. Initial reference to the national legislation: Regulation 82(8) of the Carriage of Dangerous Goods by Road Regulations, 2004. Comments: Flexible hoses fitted to home delivery tank-vehicles must remain full at all times even during transport. The discharge system is known as a wet-line system that requires the tank-vehicles meter and hose to be primed so as to ensure the customer receives the correct quantity of product. Expiry date: 30 June 2015. RO bi IE 7 Subject: Exemption from some requirements of 5.4.0, 5.4.1.1.1 and 7.5.11 of the ADR for the transport in bulk of ammonium nitrate fertiliser UN 2067 from ports to consignees. Reference to Annex I, Section I.1, to this Directive: 5.4.0, 5.4.1.1.1 and 7.5.11. Content of the Annex to the Directive: The requirement for a separate transport document, with the correct total quantity for the particular load included, for each transport journey; and the requirement for the vehicle to be cleaned before and after the journey. Content of the national legislation: Proposed derogation to allow modifications to the requirements of the ADR on the transport document and vehicle cleaning; to take account of the practicalities of bulk transport from port to consignee. Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004. Comments: The provisions of the ADR require (a) a separate transport document, containing the total mass of dangerous goods carried for the particular load; and (b) the Special Provision CV24 on cleaning for each and every load being transported between the port and the consignee during the unloading of a bulk ship. As the transport is local and as it concerns the unloading of a bulk ship, involving multiple transport loads (on the same or consecutive days) of the same substance between the bulk ship and the consignee, a single transport document, with an approximate total mass of each load, should suffice and it should not be necessary to require the Special Provision CV24. Expiry date: 30 June 2015. LT Lithuania RO bi LT 1 Subject: Adoption of RO bi EL 1. Initial reference to the national legislation: Lietuvos Respublikos VyriausybÃ s 2000 m. kovo 23 d. nutarimas Nr. 337 DÃ l pavojingÃ ³ kroviniÃ ³ veÃ ¾imo keliÃ ³ transportu Lietuvos Respublikoje (Government resolution No 337 on the Transport of Dangerous Goods by Road in the Republic of Lithuania, adopted on 23 March 2000). Expiry date: 30 June 2015. RO bi LT 2 Subject: Adoption of RO bi EL 2. Initial reference to the national legislation: Lietuvos Respublikos VyriausybÃ s 2000 m. kovo 23 d. nutarimas Nr. 337 DÃ l pavojingÃ ³ kroviniÃ ³ veÃ ¾imo keliÃ ³ transportu Lietuvos Respublikoje (Government resolution No 337 on the Transport of Dangerous Goods by Road in the Republic of Lithuania, adopted on 23 March 2000). Expiry date: 30 June 2015. NL The Netherlands RO bi NL 1 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 1.1.3.6; 3.3; 4.1.4; 4.1.6; 4.1.8; 4.1.10; 5.2.2; 5.4.0; 5.4.1; 5.4.3; 7.5.4; 7.5.7; 8.1.2.1, (a) and (b); 8.1.5, (c); 8.3.6. Content of the Annex to the Directive: 1.1.3.6: Exemptions in connection with the transported quantities per transport unit. 3.3: Special provisions applicable to specified substances or objects. 4.1.4: List with packing instructions; 4.1.6: Special packaging requirements for Class 2 goods. 4.1.8: Special packaging requirements for infectious substances; 4.1.10: Special requirements for collective packaging. 5.2.2: Labelling of transport packages; 5.4.0: Any goods transported under the ADR scheme must be accompanied by the documentation prescribed in this chapter, where applicable, unless an exemption has been granted under 1.1.3.1 to 1.1.3.5; 5.4.1: Transit document for dangerous goods along with related information; 5.4.3: written instructions. 7.5.4: Precautions with regard to food, other articles of consumption and animal feedstuffs; 7.5.7: Handling and stowage. 8.1.2.1: In addition to the documentation required by law, the following documents must be carried on board the transport unit: (a) the transit documents referred to in 5.4.1 and covering all the dangerous goods transported and, where applicable, the container loading certificate as stipulated in 5.4.2; (b) the written instructions as set out in 5.4.3, relating to all the dangerous goods transported; 8.1.5: Each transport unit carrying dangerous goods must be fitted with: (c) the equipment needed to permit the carrying out of the supplementary and special measures as indicated in the written instructions referred to in 5.4.3. 8.3.6: Leaving the engine running during loading and unloading. The following provisions of the ADR shall not apply: (a) 1.1.3.6; (b) 3.3; (c) 4.1.4; 4.1.6; 4.1.8; 4.1.10; (d) 5.2.2; 5.4.0; 5.4.1; 5.4.3; (e) 7.5.4; 7.5.7; (f) 8.1.2.1 (a) and (b); 8.1.5 (c); 8.3.6. Initial reference to the national legislation: Artikel 3 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: The scheme has been designed in such a way as to enable private citizens to present small chemical waste at a single location. This applies to residual substances such as dye waste, for instance. The danger level is minimised by the choice of means of transport, involving, inter alia, the use of special transport elements and no smoking notices clearly visible to members of the public. In view of the limited quantities offered and the specialised nature of the packaging, this article excludes a number of sections of the ADR. Supplementary rules are laid down elsewhere in the scheme. Expiry date: 30 June 2015. RO bi NL 2 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 1.1.3.6. Content of the Annex to the Directive: Exemptions in connection with the transported quantities per transport unit. Content of the national legislation: The attendants certificate of professional competence and the note referred to in Article 16(1)(b) are both on board the vehicle. The vehicle attendant holds the transport of hazardous waste qualification issued by the CCV (Drivers Certification Board). Initial reference to the national legislation: Artikel 10, onderdeel a, en 16, onderdeel b, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: Because of the wide range of domestic hazardous waste involved, the transport operator must have a certificate of professional competence, notwithstanding the small quantities of waste presented. An additional requirement is for the transport operator to have been issued with a qualification for the transport of hazardous waste. One of the reasons for this is to ensure that the transport operator does not, for instance, pack acids and bases together and knows how to respond properly to incidents. Expiry date: 30 June 2015. RO bi NL 3 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 1.1.3.6. Content of the Annex to the Directive: Exemptions in connection with the transported quantities per transport unit. Content of the national legislation: The following are present on board the vehicle: b. written instructions and information compiled in accordance with the annex to the act setting up the scheme. Initial reference to the national legislation: Artikel 10b van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: As the scheme excludes exemption from 1.1.3.6 of the ADR scheme, written instructions must also accompany small quantities. This is deemed necessary because of the wide range of hazardous waste presented and the fact that those presenting the waste (private citizens) are unaware of the level of danger posed. Expiry date: 30 June 2015. RO bi NL 4 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Content of the national legislation: 1. The domestic hazardous waste is to be presented only in hermetically sealed packaging that is appropriate for the substance in question, and: (a) for objects coming under category 6.2: packaging guaranteed not to cause injury upon presentation; (b) for domestic hazardous waste of industrial origin: a box having a capacity of not more than 60 litres, in which the waste substances are separated according to danger category (kga-box). 2. The packaging is free, on the outside, from domestic hazardous waste. 3. The name of the substance is indicated on the packaging. 4. For each collection, only one box within the meaning of paragraph 1(b) will be accepted. Initial reference to the national legislation: Artikel 6 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: This Article results from Article 3 according to which particular provisions of the ADR are declared inapplicable. Under this scheme, there is no need for approved packaging as provided for in 6.1. of the ADR. This is because of the limited quantities of dangerous substances involved. Instead, a number of rules are laid down in Article 6, including a requirement to the effect that the hazardous substances be delivered in sealed containers so as to prevent seepage from the packaging. Expiry date: 30 June 2015. RO bi NL 5 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Content of the national legislation: The vehicle has a load compartment that is separated from the drivers compartment by a solid thick wall or, alternatively, a load compartment that is not an integral part of the vehicle. Initial reference to the national legislation: Artikel 7, tweede lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in 6.1 of the ADR. This is because of the limited quantities of dangerous substance involved. Accordingly, this article contains an additional requirement designed to prevent toxic fumes from leaking into the drivers compartment. Expiry date: 30 June 2015. RO bi NL 6 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Content of the national legislation: The load compartment of a closed vehicle has an air extractor at the top, which is kept permanently on, and is fitted with apertures underneath. Initial reference to the national legislation: Artikel 8, eerste lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in 6.1 of the ADR. This is because of the limited quantities of dangerous substance involved. Accordingly, this article contains an additional requirement designed to prevent the accumulation of toxic fumes in the load compartment. Expiry date: 30 June 2015. RO bi NL 7 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Content of the national legislation: 1. The vehicle is fitted with units which, during transport: (a) are protected against accidental displacement; and (b) are sealed with a lid and protected against accidental opening. 2. Paragraph 1(b) is not applicable during transit for collection purposes or when the vehicle is stationary on its collection rounds. 3. A sufficiently large clearance zone should be set aside in the vehicle so as to enable the domestic hazardous waste to be sorted and deposited in the different units. Initial reference to the national legislation: Artikel 9, eerste, tweede en derde lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in 6.1 of the ADR. This is because of the limited quantities of dangerous substance involved. This article seeks to provide a single guarantee through the use of units for storing the packagings, thereby ensuring an appropriate method of storage for each category of dangerous goods. Expiry date: 30 June 2015. RO bi NL 8 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Content of the national legislation: 1. Domestic hazardous waste is exclusively transported in elements. 2. There is a separate element for substances and objects in each class. 3. With regard to Class 8 substances and objects, there are separate elements for acids, bases and batteries. 4. Spray cans may be placed in closable cardboard boxes provided that these boxes are transported in accordance with Article 9(1). 5. If Class 2 fire extinguishers have been collected, they may be placed in the same element as spray cans not packed in cardboard boxes. 6. By derogation from Article 9(1), no lid is required for the transport of batteries, provided that they are placed in the element in such a way that all of the batteries openings are closed off and face upward. Initial reference to the national legislation: Artikel 14 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: This Article results from Article 3 according to which particular provisions of the ADR are declared inapplicable. Under this scheme, there is no need for approved packaging as provided for in 6.1 of the ADR. Article 14 lays down requirements for the elements in which domestic hazardous waste is temporarily stored. Expiry date: 30 June 2015. RO bi NL 9 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Content of the national legislation: 1. The elements, or boxes intended for the transport of spray cans, should be clearly marked as follows: (a) for Class 2 sprays collected in cardboard boxes: the word SPUITBUSSEN (spray cans); (b) for Class 2 fire extinguishers and spray cans: label No 2.2; (c) for Class 3 fire extinguishers and spray cans: label No 3; (d) for Class 4.1. paint waste: label No 4.1; (e) for Class 6.1 noxious substances: label No 6.1; (f) for Class 6.2 objects: label No 6.2; (g) for Class 8 caustic substances and objects: label No 8; and furthermore: (h) for alkaline substances: the word BASEN (bases); (i) for acidic substances: the word ZUREN (acids); (j) for batteries: the word ACCUS (batteries). 2. The same labels and texts are visibly displayed on the closable spaces within the vehicle where the elements may be placed. Initial reference to the national legislation: Artikel 15 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: This Article results from Article 3 according to which particular provisions of the ADR are declared inapplicable. Under this scheme, there is no need for approved packaging as provided for in 6.1 of the ADR. Article 15 lays down requirements for the identification of elements in which domestic hazardous waste is temporarily stored. Expiry date: 30 June 2015. RO bi NL 10 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 7.5.4. Content of the Annex to the Directive: Precautions with regard to food, other articles of consumption and animal feedstuffs. Content of the national legislation: 1. The transport of food for humans and animal feedstuffs at the same time as domestic hazardous waste is prohibited. 2. The vehicle must be stationary during collection. 3. An amber flashing light must be operated on the vehicle while it is moving or stationary for collection. 4. During collection at a fixed location, indicated for this purpose, the engine must be switched off and, by derogation from paragraph 3, the flashing light may be switched off. Initial reference to the national legislation: Artikel 13 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: The prohibition in 7.5.4 of the ADR is extended here because, given the wide range of substances presented, there is virtually always a Class 6.1 substance present. Expiry date: 30 June 2015. RO bi NL 11 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 7.5.9. Content of the Annex to the Directive: Ban on smoking. Content of the national legislation: No smoking notices must be clearly displayed on the sides and at the rear of the vehicle. Initial reference to the national legislation: Artikel 9, vierde lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: Because the scheme covers the presentation of dangerous substances by private citizens, Article 9.4 stipulates that a no smoking notice must be clearly displayed. Expiry date: 30 June 2015. RO bi NL 12 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to Annex I, Section I.1, to this Directive: 8.1.5. Content of the Annex to the Directive: Equipment of various types. Every transport unit carrying hazardous goods must be fitted with: (a) at least one stop block for each vehicle of a size appropriate to the vehicles weight and the diameter of the wheels; (b) the equipment necessary to carry out the general measures indicated in the safety instructions referred to in 5.4.3, in particular: (i) two separate upright warning signals (e.g. reflective cones, emergency warning triangles, or flashing amber lights that are independent of the vehicles electrical installation); (ii) a good quality safety jacket or safety clothing (e.g. as described in European standard EN 471) for every crew member; (iii) a hand-held torch (see also 8.3.4) for every crew member; (iv) protective breathing equipment in accordance with additional requirement S7 (see 8.5) if this additional provision is applicable in accordance with the indication in column 19 of table A of 3.2; (c) the equipment necessary to carry out the additional and special measures as indicated in the written instructions referred to in 5.4.3. Content of the national legislation: A safety kit is carried on board within reach for each member of crew, comprising the following: (a) fully sealing safety goggles; (b) protective breathing mask; (c) acid-resistant, acid-proof overalls or apron; (d) synthetic-rubber gloves; (e) acid-proof, acid-resistant boots or safety shoes; and (f) an eye rinse bottle with distilled water. Initial reference to the national legislation: Artikel 11 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Comments: Because of the wide range of hazardous substances presented, extra requirements are imposed on mandatory safety equipment over and above those of 8.1.5 of the ADR. Expiry date: 30 June 2015. SE Sweden RO bi SE 1 Subject: Carriage of hazardous waste to hazardous waste disposal plants. Reference to Annex I, Section I.1, to this Directive: 2, 5.2 and 6.1. Content of the Annex to the Directive: Classification, marking and labelling, and requirements for the construction and testing of packaging. Content of the national legislation: The legislation consists of simplified classification criteria, less restrictive requirements for the construction and testing of packaging, and modified labelling and marking requirements. Instead of classifying hazardous waste according to the ADR, it is assigned to different waste groups. Each waste group contains substances that can, in accordance with the ADR, be packed together (mixed packing). Each package must be marked with the relevant waste group code instead of the UN number. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: These regulations may only be used for the carriage of hazardous waste from public recycling sites to hazardous waste disposal plants. Expiry date: 30 June 2015. RO bi SE 2 Subject: The name and address of the consignor in the transport document. Reference to Annex I, Section I.1, to this Directive: 5.4.1.1. Content of the Annex to the Directive: General information required in the transport document. Content of the national legislation: National legislation states that the name and address of the consignor is not required if empty, uncleaned packaging is returned as part of a distribution system. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: Empty uncleaned packaging being returned will in most cases still contain small quantities of dangerous goods. This derogation is mainly used by industries when returning empty uncleaned gas receptacles in exchange for full ones. Expiry date: 30 June 2015. RO bi SE 3 Subject: Transport of dangerous goods in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s). Reference to Annex I, Section I.1, to this Directive: Annexes A and B. Content of the Annex to the Directive: Requirements for the transport of dangerous goods on public roads. Content of the national legislation: Transport in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s). The derogations concern the labelling and marking of packages, transport documents, drivers certificate and certificate of approval according to 9. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: There are several situations in which dangerous goods are transferred between premises situated on opposite sides of a public road. This form of transport does not constitute carriage of dangerous goods on a private road and should therefore be associated with the relevant requirements. Compare also with the Directive 96/49/EC, Article 6(14). Expiry date: 30 June 2015. RO bi SE 4 Subject: Transport of dangerous goods that have been seized by the authorities. Reference to Annex I, Section I.1, to this Directive: Annex A and B. Content of the Annex to the Directive: Requirements for the transport of dangerous goods by road. Content of the national legislation: Deviations from the regulations may be permitted if they are motivated by reasons of labour protection, unloading risks, submission of evidence etc. Deviations from the regulations are permitted only if satisfactory safety levels are met during normal conditions of carriage. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: These derogations may be applied only by authorities seizing dangerous goods. This derogation is intended for local transport e.g. of goods that have been seized by the police, such as explosives or stolen property. The problem with these types of goods is that one can never be sure of classifications. In addition, the goods are often not packed, marked or labelled in accordance with the ADR. There are several hundred such transportations carried out by the police every year. In the case of smuggled liquor, this must be transported from the place where it is seized to a facility where evidence is stored and then on to a facility for destruction; the latter two may be quite far apart from each other. The deviations permitted are: (a) each package does not need to be labelled; and (b) approved packages do not need to be used. However, each pallet containing such packages must be correctly labelled. All other requirements must be fulfilled. There are approximately 20 such transportations each year. Expiry date: 30 June 2015. RO bi SE 5 Subject: Transport of dangerous goods in and in close proximity to ports. Reference to Annex I, Section I.1, to this Directive: 8.1.2, 8.1.5, 9.1.2. Content of the Annex to the Directive: Documents to be carried on the transport unit; every transport unit carrying dangerous goods must be equipped with the specified equipment; vehicle approval. Content of the national legislation: Documents (except for the drivers certificate) need not be carried on the transport unit. A transport unit need not be equipped with the equipment specified in 8.1.5. Tractors need not have a certificate of approval. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: Compare Directive 96/49/EC, Article 6(14). Expiry date: 30 June 2015. RO bi SE 6 Subject: Inspectors ADR training certificate. Reference to Annex I, Section I.1, to this Directive: 8.2.1. Content of the Annex to the Directive: Drivers of vehicles must attend training courses. Content of the national legislation: Inspectors who perform the yearly technical inspection of the vehicle do not need to attend the training courses mentioned in 8.2 or hold the ADR training certificate. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: In some cases, vehicles being tested in the technical inspection may be carrying dangerous goods as load, e.g. uncleaned, empty tanks. The requirements in 1.3 and 8.2.3 are still applicable. Expiry date: 30 June 2015. RO bi SE 7 Subject: Local distribution of UN 1202, 1203 and 1223 in tankers. Reference to Annex I, Section I.1, to this Directive: 5.4.1.1.6, 5.4.1.4.1. Content of the Annex to the Directive: For empty uncleaned tanks and tank-containers the description shall be in accordance with 5.4.1.1.6. The name and address of multiple consignees may be entered in other documents. Content of the national legislation: For empty, uncleaned tanks or tank-containers the description in the transport document according to 5.4.1.1.6 is not needed if the amount of the substance in the loading plan is marked with 0. The name and address of the consignees are not required in any document on board the vehicle. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Expiry date: 30 June 2015. RO bi SE 9 Subject: Local transport in relation to agricultural sites or construction sites. Reference to Annex I, Section I.1, to this Directive: 5.4, 6.8 and 9.1.2. Content of the Annex to the Directive: Transport document; Construction of tanks; Certificate of approval. Content of the national legislation: Local transport in relation to agricultural sites or construction sites need not comply with some regulations: (a) the dangerous goods declaration is not required; (b) older tanks/containers not constructed according to 6.8 but according to older national legislation and fitted on crew wagons may still be used; (c) older tankers, not fulfilling the requirements in 6.7 or 6.8, intended for the transport of substances of UN 1268, 1999, 3256 and 3257, with or without road surface coating equipment, may still be used for local transport and in close proximity to road workplaces; (d) certificates of approval for crew wagons and tankers with or without road surface coating equipment are not required. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: A crew wagon is a kind of caravan for a work crew with a crew room and fitted with a non-approved tank/container for diesel fuel intended for the operation of forestry tractors. Expiry date: 30 June 2015. RO bi SE 10 Subject: Tank transport of explosives. Reference to Annex I, Section I.1, to this Directive: 4.1.4. Content of the Annex to the Directive: Explosives may be packaged only in accordance with 4.1.4. Content of the national legislation: The competent national authority will approve vehicles intended for tank transport of explosives. Tank transport is permissible only for those explosives listed in the regulation or by special authorisation from the competent authority. A vehicle loaded with explosives in tanks must be marked and labelled in accordance with 5.3.2.1.1, 5.3.1.1.2 and 5.3.1.4. Only one vehicle in the transport unit may contain dangerous goods. Initial reference to the national legislation: Appendix S  Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act and the Swedish regulation SÃ IFS 1993:4. Comments: This is applicable only to domestic transport and when the transport operation is mostly of a local nature. The regulations in question were in force before Sweden joined the European Union. Only two companies perform transport operations with explosives in tank-vehicles. In the near future transition to emulsions is expected. Old derogation No 84. Expiry date: 30 June 2015. RO bi SE 11 Subject: Drivers licence Reference to Annex I, Section I.1, to this Directive: 8.2. Content of the Annex to the Directive: Requirements concerning the training of the vehicle crew. Content of the national legislation: Driver training is not permitted with any vehicle referred to in 8.2.1.1. Initial reference to the national legislation: Appendix S  Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act. Comments: Local transport. Expiry date: 30 June 2015. RO bi SE 12 Subject: Carriage of UN 0335 fireworks. Reference to Annex I, Section I.1, to this Directive: Annex B, 7.2.4, V2 (1). Content of the Annex to the Directive: Provisions for the use of EX/II and EX/III vehicles. Content of the national legislation: When carrying UN 0335 fireworks, Special Provision V2(1) in 7.2.4 is applicable only to a net explosive content of more than 3 000 kg (4 000 kg with trailer), provided the fireworks have been assigned to UN 0335 according to the default fireworks classification table in 2.1.3.5.5 of the 14th revised edition of the UN Recommendations on the Transport of Dangerous Goods. Such assignment shall be made with the agreement of the competent authority. A verification of the assignment shall be carried on the transport unit. Initial reference to the national legislation: Appendix S  Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act. Comments: The carriage of fireworks is limited in time to two short periods of the year, the turn of the year and the turn of the month April/May. The carriage from consignors to terminals can be effected by the present fleet of EX-approved vehicles without great problems. However, the distribution both of fireworks from terminals to shopping areas and of the surplus back to the terminal is limited due to a lack of EX-approved vehicles. The carriers are not interested in investing in such approvals because they cannot recover their costs. This places the whole existence of consignors of fireworks in jeopardy because they cannot get their products on the market. When using this derogation, the classification of the fireworks must be made on the basis of the default list in the UN Recommendations, in order to get the most up-to-date classification possible. A similar type of exception exists for UN 0336 fireworks incorporated in Special Provision 651, 3.3.1 of the ADR 2005. Expiry date: 30 June 2015. UK United Kingdom RO bi UK 1 Subject: Crossing of public roads by vehicles carrying dangerous goods (N8). Reference to Annex I, Section I.1, to this Directive: Annexes A and B. Content of the Annex to the Directive: Requirements for the carriage of dangerous goods on public roads. Content of the national legislation: Disapplication of the dangerous goods regulations to carriage within private premises separated by a road. For Class 7 this derogation does not apply to any provisions of the Radioactive Material (Road Transport) Regulations 2002. Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, reg. 3 Schedule 2(3)(b); Carriage of Explosives by Road Regulations 1996, reg. 3(3)(b). Comments: A situation can easily occur where goods are transferred between private premises situated on both sides of a road. This does not constitute carriage of dangerous goods on a public road in the normal sense of the term, and none of the provisions of the dangerous goods regulations should apply in such a case. Expiry date: 30 June 2015. RO bi UK 2 Subject: Exemption from prohibition on driver or drivers assistant opening packages of dangerous goods in a local distribution chain from a local distribution depot to a retailer or end user and from the retailer to the end user (except for Class 7) (N11). Reference to Annex I, Section I.1, to this Directive: 8.3.3. Content of the Annex to the Directive: Prohibition on driver or drivers assistant opening packages of dangerous goods. Content of the national legislation: Prohibition of opening packages is qualified by the proviso Unless authorised to do so by the operator of the vehicle. Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, reg. 12(3). Comments: If taken literally, the prohibition in the Annex as worded can create serious problems for retail distribution. Expiry date: 30 June 2015. RO bi UK 3 Subject: Alternative carriage provisions for wooden casks containing UN 3065 of Packing Group III. Reference to Annex I, Section I.1, to this Directive: 1.4, 4.1, 5.2 and 5.3. Content of the Annex to the Directive: Packaging and labelling requirements. Content of the national legislation: Permits the carriage of alcoholic beverages of more than 24 %, but not more than 70 % alcohol by volume (Packing Group III) in non-UN approved wooden casks without danger labels, subject to more stringent loading and vehicle requirements. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 7(13) and (14). Comments: This is a high-value product subject to government excise duty which must be moved between the distillery and bonded warehouses in secure sealed vehicles bearing government duty seals. The relaxation on packaging and labelling is taken into account in the additional requirements to ensure safety. Expiry date: 30 June 2015. ANNEX II TRANSPORT BY RAIL II.1. RID Annex to the RID, appearing in Appendix C to the COTIF, as applicable with effect from 1 January 2009. II.2. Additional transitional provisions 1. Member States may maintain derogations adopted on the basis of Article 4 of Directive 96/49/EC until 31 December 2010 or until Annex II, Section II.1 is amended to reflect the UN Recommendations on the Transport of Dangerous Goods referred to in that article if this occurs earlier. 2. Within its territory each Member State may authorise the use of wagons and tank wagons of gauge 1 520/1 524 mm constructed before 1 July 2005 which do not comply with this Directive but were constructed in accordance with Annex II to the SMGS or with that Member State's national provisions in force on 30 June 2005, provided that those wagons are maintained to the required safety levels. 3. Within its territory each Member State may authorise the use of tanks and wagons constructed before 1 January 1997 which do not comply with this Directive but were constructed in accordance with the national requirements in force on 31 December 1996, provided that such tanks and wagons are maintained to the required safety levels. Tanks and wagons constructed on or after 1 January 1997 which do not comply with this Directive but were constructed in accordance with the requirements of Directive 96/49/EC that were applicable on the date of their construction may continue to be used for national transport. 4. Within its territory each Member State in which the ambient temperature is regularly lower than  20 °C may impose more stringent standards as regards the operating temperature of materials used for plastic packaging, tanks and their equipment intended for use in the national transport of dangerous goods by rail until provisions on the appropriate reference temperatures for given climatic zones are incorporated into Annex II, Section II.1, to this Directive. 5. Within its territory each Member State may maintain national provisions other than those laid down in this Directive with regard to the reference temperature for the transport of liquefied gases or mixtures of liquefied gases, until provisions relating to appropriate reference temperatures for designated climatic areas are incorporated into European standards and referred to in Annex II, Section II.1, to this Directive. 6. Each Member State may, for transport operations performed by wagons registered within its territory, maintain the provisions of its national legislation in force on 31 December 1996 relating to the display or placement of an emergency action code or hazard card in place of the hazard identification number, provided for in Annex II, Section II.1, to this Directive. 7. For transport via the Channel Tunnel, France and the United Kingdom may impose provisions more stringent than those laid down in this Directive. 8. A Member State may maintain and adopt provisions for its territory on the transport of dangerous goods by rail from and to contracting parties of the OSJD. By means of appropriate measures and obligations the Member States concerned shall guarantee the maintenance of a level of safety equivalent to that provided for in Annex II, Section II.1. The Commission will be informed of such provisions and will inform the other Member States accordingly. Within 10 years of the entry into force of this Directive, the Commission will assess the consequences of the provisions mentioned in this paragraph. The Commission will, if necessary, submit appropriate proposals together with a report. 9. Member States may maintain national restrictions on the transport of substances containing dioxins and furans applicable on 31 December 1996. II.3. National derogations Derogations for Member States for the transport of dangerous goods within their territory on the basis of Article 6(2) of this Directive. Numbering of derogations: RA-a/bi/bii-MS-nn RA = Rail a/bi/bii = Article 6(2) a/bi/bii MS = Abbreviation of Member State nn = order number Based on Article 6(2)(a) of this Directive DE Germany RA a DE 2 Subject: Combined packaging authorisation. Reference to Annex II, Section II.1, to this Directive: 4.1.10.4 MP2. Content of the Annex to the Directive: Prohibition of combined packaging. Content of the national legislation: Class 1.4S, 2, 3 and 6.1; authorisation of combined packaging of objects in Class 1.4S (cartridges for small weapons), aerosols (Class 2) and cleaning and treatment materials in Class 3 and 6.1 (UN numbers listed) as sets to be sold in combined packaging in packaging group II and in small quantities. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 21. Comments: List No 30*, 30a, 30b, 30c, 30d, 30e, 30f, 30g. Expiry date: 30 June 2015. FR France RA a FR 1 Subject: Transport of registered luggage in passenger trains. Reference to Annex II, Section II.1, to this Directive: 7.7. Content of the Annex to the Directive: RID materials and objects excluded from transport as luggage. Content of the national legislation: RID materials and objects which may be carried as express parcels can be carried as luggage in passenger trains. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 18. Expiry date: 30 June 2015. RA a FR 2 Subject: Parcels of hazardous materials kept by passengers in trains. Reference to Annex II, Section II.1, to this Directive: 7.7. Content of the Annex to the Directive: RID materials and objects excluded from transport as hand luggage. Content of the national legislation: The transport as hand luggage of parcels of hazardous materials intended for the personal or professional use of passengers is authorised subject to certain conditions: only the provisions relating to the packaging, marking and labelling of parcels set out in 4.1, 5.2 and 3.4 apply. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 19. Comments: Portable gas receptacles allowed for patients with respiratory problems in the necessary amount for one journey. Expiry date: 30 June 2015. RA a FR 3 Subject: Transport for the needs of the rail carrier. Reference to Annex II, Section II.1, to this Directive: 5.4.1. Content of the Annex to the Directive: Information concerning hazardous materials to be indicated on the consignment note. Content of the national legislation: Transport for the needs of the rail carrier of quantities not exceeding the limits set in 1.1.3.6 is not subject to the load declaration obligation. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 20.2. Expiry date: 30 June 2015. RA a FR 4 Subject: Exemption from the labelling of certain mail wagons. Reference to Annex II, Section II.1, to this Directive: 5.3.1. Content of the Annex to the Directive: Obligation to affix labels on the walls of wagons. Content of the national legislation: Only mail wagons carrying over 3 tonnes of a material in the same class (other than 1, 6.2 or 7) must be labelled. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 21.1. Expiry date: 30 June 2015. RA a FR 5 Subject: Exemption from the labelling of wagons carrying small containers. Reference to Annex II, Section II.1, to this Directive: 5.3.1. Content of the Annex to the Directive: Obligation to affix labels on the walls of wagons. Content of the national legislation: If the labels affixed on the small containers are clearly visible, the wagons do not have to be labelled. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 21.2. Expiry date: 30 June 2015. RA a FR 6 Subject: Exemption from the labelling of wagons carrying road vehicles loaded with parcels. Reference to Annex II, Section II.1, to this Directive: 5.3.1. Content of the Annex to the Directive: Obligation to affix labels on the walls of wagons. Content of the national legislation: If the road vehicles have labels corresponding to the parcels which they contain, the wagons do not have to be labelled. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 21.3. Expiry date: 30 June 2015. SE Sweden RA a SE 1 Subject: A railway carriage carrying dangerous goods, as express goods, need not be marked with labels. Reference to Annex II, Section II.1, to this Directive: 5.3.1. Content of the Annex to the Directive: Railway carriages carrying dangerous goods must display labels. Content of the national legislation: A railway carriage carrying dangerous goods, as express goods, need not be marked with labels. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: There are quantity limits in the RID for goods designated as express goods. Therefore it is a small quantity issue. Expiry date: 30 June 2015. UK United Kingdom RA a UK 1 Subject: Carriage of items containing certain low-hazard radioactive material such as clocks, watches, smoke detectors, compass dials. Reference to Annex II, Section II.1, to this Directive: Most requirements of the RID. Content of the Annex to the Directive: Requirements concerning the carriage of Class 7 material. Content of the national legislation: Total exemption from the provisions of the national regulations for certain commercial products containing limited quantities of radioactive material. Initial reference to the national legislation: Packaging, Labelling and Carriage of Radioactive Material by Rail Regulations 1996, reg. 2(6) (as amended by Schedule 5 of the Carriage of Dangerous Goods (Amendment) Regulations 1999). Comments: This derogation is a short-term measure, which will no longer be required when similar amendments to the IAEA regulations are incorporated into the RID. Expiry date: 30 June 2015. RA a UK 2 Subject: Easing of restrictions on transporting mixed loads of explosives, and explosives with other dangerous goods, in wagons, vehicles and containers (N4/5/6). Reference to Annex II, Section II.1, to this Directive: 7.5.2.1 and 7.5.2.2. Content of the Annex to the Directive: Restrictions on certain types of mixed loading. Content of the national legislation: National legislation is less restrictive regarding mixed loading of explosives, providing such carriage can be accomplished without risk. Initial reference to the national legislation: Packaging, Labelling and Carriage of Radioactive Material by Rail Regulations 1996, reg. 2(6) (as amended by Schedule 5 of the Carriage of Dangerous Goods (Amendment) Regulations 1999). Comments: The UK wishes to permit some variations on the mixing rules for explosives with other explosives and for explosives with other dangerous goods. Any variation will have a quantity limitation on one or more constituent parts of the load and would be permitted only if all reasonably practicable measures have been taken to prevent the explosives being brought into contact with, or otherwise endangering or being endangered by, any such goods. Examples of variations the UK may want to permit are: 1. Explosives allocated on classification to UN Numbers 0029, 0030, 0042, 0065, 0081, 0082, 0104, 0241, 0255, 0267, 0283, 0289, 0290, 0331, 0332, 0360 or 0361 may be carried in the same vehicle with the dangerous goods allocated on classification UN Number 1942. The quantity of UN 1942 that may be carried shall be limited by deeming it to be an explosive of 1.1D. 2. Explosives allocated on classification to UN Numbers 0191, 0197, 0312, 0336, 0403, 0431 or 0453 may be carried in the same vehicle with dangerous goods (except flammable gases, infectious substances and toxic substances) in transport category 2 or dangerous goods in transport category 3, or any combination of them, provided the total mass or volume of dangerous goods in transport category 2 does not exceed 500 kg or litres and the total net mass of such explosives does not exceed 500 kg. 3. Explosives of 1.4G may be carried with flammable liquids and flammable gases in transport category 2 or non-flammable, non-toxic gases in transport category 3, or in any combination of them in the same vehicle, provided the total mass or volume of dangerous goods when added together does not exceed 200 kg or litres and the total net mass of explosives does not exceed 20 kg. 4. Explosive articles allocated on classification to UN Numbers 0106, 0107 or 0257 may be carried with explosive articles in Compatibility Group D, E or F for which they are components. The total quantity of explosives of UN Numbers 0106, 0107 or 0257 shall not exceed 20 kg. Expiry date: 30 June 2015. RA a UK 3 Subject: To allow different maximum total quantity per transport unit for Class 1 goods in categories 1 and 2 of table in 1.1.3.1. Reference to Annex II, Section II.1, to this Directive: 1.1.3.1. Content of the Annex to the Directive: Exemptions related to the nature of the transport operation. Content of the national legislation: To lay down rules regarding exemptions for limited quantities and mixed loading of explosives. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 3(7)(b). Comments: To allow different limited quantity limits and mixed loading multiplication factors for Class 1 goods, namely 50 for Category 1 and 500 for Category 2. For the purpose of calculating mixed loads, the multiplication factors are to read 20 for Transport Category 1 and 2 for Transport Category 2. Expiry date: 30 June 2015. RA a UK 4 Subject: Adoption of RA a FR 6. Reference to Annex II, Section II.1, to this Directive: 5.3.1.3.2. Content of the Annex to the Directive: Relaxation of placarding requirement for piggyback carriage. Content of the national legislation: The placarding requirement does not apply in cases where the vehicle placards are clearly visible. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 7(12). Comments: This has always been a UK national provision. Expiry date: 30 June 2015. Based on Article 6(2)(b)(i) of this Directive DE Germany RA bi DE 1 Subject: Transportation of Class 9 PCB-contaminated materials in bulk. Reference to Annex II, Section II.1, to this Directive: 7.3.1. Content of the Annex to the Directive: Transportation in bulk. Content of the national legislation: Authorisation for transportation in bulk in vehicle swap bodies or containers sealed to be impermeable to fluids or dust. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 11. Comments: Derogation 11 limited to 31.12.2004; as from 2005, same provisions in the ADR and RID. See also Multilateral Agreement M137. List No 4*. Expiry date: 30 June 2015. RA bi DE 2 Subject: Transportation of packaged hazardous waste. Reference to Annex II, Section II.1, to this Directive: 1 to 5. Content of the Annex to the Directive: Classification, packaging and marking. Content of the national legislation: Classes 2 to 6.1, 8 and 9: Combined packaging and transportation of hazardous waste in packs and IBCs; waste must be packaged in internal packagings (as collected) and categorised in specific waste groups (avoidance of dangerous reactions within a waste group); use of special written instructions relating to the waste groups and as a waybill; collection of domestic and laboratory waste, etc. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 20. Comments: List No 6*. Expiry date: 30 June 2015. SE Sweden RA bi SE 1 Subject: Carriage of hazardous waste to hazardous waste disposal plants. Reference to Annex II, Section II.1, to this Directive: 2, 5.2, and 6.1. Content of the Annex to the Directive: Classification, marking and labelling, and requirements for the construction and testing of packaging. Content of the national legislation: The legislation consists of simplified classification criteria, less restrictive requirements for the construction and testing of packaging, and modified labelling and marking requirements. Instead of classifying hazardous waste according to the RID, it is assigned to different waste groups. Each waste group contains substances that can, in accordance with the RID, be packed together (mixed packing). Each package must be marked with the relevant waste group code instead of the UN number. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: These regulations may be used only for the carriage of hazardous waste from public recycling sites to hazardous waste disposal plants. Expiry date: 30 June 2015. ANNEX III TRANSPORT BY INLAND WATERWAY III.1. ADN Annexed Regulations to the ADN, as applicable with effect from 1 July 2009, as well as Articles 3(f), 3(h), 8(1), 8(3) of the ADN, it being understood that contracting party is replaced by Member State as appropriate. III.2. Additional transitional provisions 1. Member States may maintain restrictions on the transport of substances containing dioxins and furans applicable on 30 June 2009. 2. Certificates, in accordance with Annex III, Section III.1 (8.1), issued before or during the transitional period referred to in Article 7(2) shall be valid until 30 June 2016, unless a shorter period of validity is indicated in the certificate itself. III.3. National derogations